CaSe 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 1 of 66

,- 'F \
tecum ms

r- ii *\ ri L-f 3
‘ ~ 't l \ s.’ -=-
; United States Bankruptcy Court for the:

District of Nevada

 

" " gu f
1219 linl’ 1 .i'l 2 uLl
` Case number (/fknown): Chapter you are tiling under: _
gchap!ef7 U r’\r¢`;ir<r~\-`:-f-C; COURT
Chapter 11 ’ ’ " “ ' '_ `
9 C"ap’e'” MARY A. €Z-';; "?:~)TT CLERK _ .
Ci Chapter13 cl Check if this is an

amended filing

Official Form 101
Vo|untary Petition for lndividuals Fi|ing for Bankruptcy iam

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
inforrnation. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m ldentify Yourself

1. Your full name

 

About Debtor 1: § About Debtor 2 (Spouse On|y in a Joint Case):

Write the name that is on your
govemment-issued picture YAR|TZA

 

 

 

 

 

 

 

 

 

 

 

 

identitication (for example, Fi's’ name F"s’ name
your driver license or
passport). Mlddle name Mlddle name
Bring your picture TORRES’CUEVAS
identiication to your meeting La$t name La$’ name
with the trustee.

Suffix (Sr., Jr., ll, lll) Sumx (Sr., Jr_, ll, lll)

2. All other names you

have used in the last 8 First name Fi,s, name
years
|nc|ude your married Or Middle name Middle name
maiden names.

Last name Last name

Fii$f name FifS! name

Mlddl€ name Middl€ name

La$! name La$! name

t an »
3. On|y the last4 digits of

yourSocia|Security xXX " XX ' _g- _5- -9_ ~2_- XXX " XX _ -_ -_ __- __-
number or federal oR oR
individual Taxpayer
identification number 9XX _ XX "__ __ __ __‘_ 9 XX _ XX ___ __ __ __
(lTlN)

 

 

1 v t … . a . ,…'V..Q`, f ,…we~.w r.'..»x.tww»» ewmr,~.=m,.iwm

Officia| Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 1

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 2 of 66

mwa YAR |TZA TOR RES-CUEVAS

Fiist Name Middle Name Last Name

Case number irimown)

 

 

4. Any business names
and Employer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

 

5. Where you live

 

s. Why you are choosing
this district to f`i|e for
bankruptcy

 

Officia| Form 101

About Debtor 1:

m l have not used any business names or Ele.

' » mww»./».¢MW,A

About Debtor 2 (Spouse Only in a Joint Case):

 

we<»n»m.ew

n l have not used any business names or Ele.

 

Business name

Business name

 

Business name

ET_

2317 E FiENO AVE

 

Number Street

 

 

 

LAS VEGAS NV 89119
City State ZlP Code
CLAFiK

County

lf your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address,

 

Number Street

 

P.O. Box

 

City State ZlP Code

Check one:

m Over the last 180 days before filing thisipetition,
l have lived in this district longer than in any
other district

El l have another reason. Explain.
(See 28 U.S.C. § 1408,)

 

 

 

 

Business name

T_

Ei_N_

if Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZlP Code

 

County

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

C`ity State ZlP Code

Check One:

n Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district

n l have another reason, Explain.
(See 28 U.SiC. § 1408.)

 

 

 

 

~.M»m»¢ ~ :..~.M-'.x_»....i.,, NMMW‘-MW

Vo|untary Petition for individuals Fi|ing for Bankruptcy page 2

Deb\or 1

Case 19-12740-abl

First Name

YAR|TZA TORRES-CUEVAS

Middie Name

Doc 1 Entered 05/01/19 15:15:15 Page 3 of 66

Case number <rrknawni
Las Name

ml the Court About Your Bankruptcy Case

7.

10.

11.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
aft'iliate?

Do you rent your
residence?

Officlal Form 101

Check one. (For a brief description of each, see Noti'ce Required by 11 U. S.C. § 342(b) for /ndividua/s Fi/ing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

m Chapter 7

El Chapter 11
a Chapter 12
a Chapter 13

Ci l will pay the entire fee when ifiie my petition. Piease check with the cierk’s ofnce in your
local court for more details about how you may pay. Typicaily, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address

Ci i need to pay the fee in installments if you choose this option, sign and attach the
App/ication for /ndividua/s to Pay The Fi/ing Fee in /nsta/Iments (Official Form 103A).

m l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By lawl a judge may, but is not requiired tol waive your fee, and may do so only if your income is
less than 150% of the ofncia| poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the App/ication to Have the
Chapter 7 Fi/ing Fee Waived (Officiai Form 1038) and tile it with your petition.

 

 

 

 

 

 

 

m No
Ci Yes. District When case number
MM/ DD/YYYY
District When Case number
iviivi/ DD /YYYY
District When Case number
MM/ DD/YYYY
m No
Ci Yes. Debtor Reiationshipto you
Distn'ct When Case number, if known
iviivi/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM / DD / YYYY
U No. Go to iine 12.
D Yes. Has your landlord obtained an eviction judgment against you?

El No. Go to line 12.

D Yes. Fi|| out initial StatementrAboui an Evicti`on JudgmentAgainsi You (Form 101A) and file it as
part of this bankruptcy petitio`n.

Vo|untary Petition for individuals Fi|ing for Bankruptcy page 3

 

Debtor 1

Case 19-12740-abl

YARiTZA TORRES-CUEVAS

Doc 1 Entered 05/01/19 15:15:15 Page 4 of 66

Case number iiri<nown)

 

First Name

Middie Name

Last Name

Report About Any Businesses You 0wn as a Sole Proprietor

12.

13.

 

Are you a sole proprietor
of any fuii- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtof?

For a definition of sma/l

business debtor, see
11 U.S.C. § 101(51D).

m No. Go to Part 4_

Cl Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State Z|P Code

Check the appropriate box to describe your business:

n Heaith Care Business (as defined in 11 U.S.C. § 101(27A))
El Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
n Stockbroker (as defined in 11 U.S.C. § 101(53A))

n Commodity Broker (as defined`in 11 U.S.C. § 101(6))

n None of the above

/f you are filing under Chapter 11, the court must know whether you are a sma/l business debtor so that it
can set appropriate dead/ines, if you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations cash-flow statement, and federal income tax retum or if
any of these documents do not exist. foilow` the procedure in 11 U.S.C. § 1116(1)(B).

Zl No. i am not filing under Chapter11.

n No. l am filing under Chapter 11, but i am NOT a small business debtor according to the definition in

the Bankruptcy Code.

El Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the

Bankruptcy Code.

Report if You own or Have Any Hazardous Property or Any Froperty That Needs lmmedlate Attention

14.

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Ofiicia| Form 101

n Yes. What is the hazard?

 

 

if immediate attention is needed, why is it needed?

 

 

Where is the property?

 

 

 

Number Street
City State ZlP Code
Vo|untary Petition for individuals Fi|ing for Bankruptcy page 4

Case 19-12740-ab|

manor 1 YAR|TZA TORRES-CUEVAS

First Name Middle Name

La$ Name

Doc 1 Entered 05/01/19 15:15:15 Page 5 of 66

Case number rri<mwni

mExmain ¥our Efforts to Receive a Brief'ing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy You must
truthfully check one of the
following choices. lf you
cannot do so, you are not
eligible to file.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

q l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and l received a
certificate of completion. `

Attach a copy of the certilicate and the payment
plan, if any, that you developed with the-agency.

El l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

V\hthin 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any. ‘

l:l l certify that l asked for credit counseling
services from an approved agency, blut was
unable to obtain those services during the 7
days after | made my request1 and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing why
you were unable to obtain it before you filed for
bankruptcy. and what exigent circumstalnces
required you to file this case.

Your case may be dismissed ifthe court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy :

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you lile.
You must file a certiiicate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so. your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days

n l am not required to receive a briefing about
credit counseling because of:

n |ncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

l:l Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone. or
through the intemet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Vo|untary Petition for individuals Fi|ing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

n l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

El l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
planl if any.

n l certify that| asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request1 and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

El l am not required to receive a briefing about
credit counseling because of:

n |ncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

n Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet. even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

aaa » -n»; a -»,»-r~,-<r,.,r

Case 19-12740-ab|

Debtor 1

First Name

YAR|TZA TORRES CUEVAS

Middle Name

Last Name

Case number riri<nowni

mnswer These Questions for Reporting Furposes

16a. Are your debts primarily consumer debts? Consumerdebrs are denned in 11 U.S,C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose,”

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

n )~lo. Go to line 16b,
Yes. Go to line 17.

Doc 1 Entered 05/01/19 15:15:15 Page 6 of 66

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

El No.Gotoiina16c.
El Yes. Goio iine 17.

160 State the type of debts you owe that are not consumer debts or business debts.

 

'yo. l am not filing under Chapter 7. Go to line 18.
Y

 

es. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
?istrative expenses are paid that funds will be available to distribute to unsecured creditors?
N

O

El Yes

 

1s. How many creditors do
you estimate that you
owe?

21 1-49
El 50-99
El 100-199
El 200-999

 

19. How much do you
estimate your assets to
be worth?

21 so-sso,ooo
El $50,001-$100,000
El $100,001-$500,000

 

2o. How much do you
estimate your liabilities
to be?

Foryou

Ofncial Form 101

21 so-sso,ooo

El $50,001-$100,000
El $100,001-$500,000
El $500,001-31 miiiion

El $500,001-31 miiiion

El 1,d00-5,000

El 5,001-10,000

El 10_001-25,000

El s1'000,001-s10 miiiion
El $10,000,001-350 miiiion

El $50,000,001-$100 miiiion
El s100,000,001-s500 miiiion

 

El 25,001-50,000
El 50,001-100,000
El More than 100,000

 

El $500,000,001-$1 biiiion

El s1,000,000,001_$10 biiiion
El $10,000,000,001-s50 biiiion
El More than $50 biiiion

 

El s1;000,001-s10 miiiion

El $10,000,001-$50 miiiion
El $51),000,001-$100 miiiion
El s100,000,001-ssoo miiiion

El $500,000,001-$1 biiiion

El s1,000,000,001-$10 biiiion
El $10,000,000,001-s50 biiiion
El More than 350 biiiion

l have examined this petition, and l declare`under penalty of perjury that the information provided is true and

correct

lf l have chosen to file under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition,

l understand making a false statement concealing property, or obtaining money or property by fraud in connection

with a ban
18 U.S.C.

X

X

 

Signat re of Debtor 1

tcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
52, 1341, 1519, and 3571.

 

Signature of Debtor 2

.'iSiOl

MM / DD /YYYY

Executed onoj_____ Executed on
ivirvi / DD /YYYY
l

Vo|untary Petition for individuals Fi|ing for Bankruptcy page 6

Case 19-12740-abl Doc 1 Entered 05/01/19 15:15:15 Page 7 of 66

Debtori YAR|TZA TORRES"CUEVAS Case number rrknawni

First Name Middle Name Las Name

l

l, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12. or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no
|f Y°U are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect

by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attomey for Debtor MM / DD /YYYY
Printed name
Firrn name
Number Street
City State ZlP Code
Contact phone Email address
Bar number State

Ofncial Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 7

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 8 of 66

 

 

Debtor1 YAR|TZA TORRES CUEVAS Case number (/rknawn)
First Name Middle Name Last Name
l
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy Without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

lf you are represented by _
an attorney, you do not To be successful, you must correctly flle and handle your bankruptcy case. The rules are very

need to file this page_ technica|, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. lf that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. lf you do not list a debt, the debt may not be discharged |f you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences'?

El No
m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

n No

m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
n No

w Yes. Name of Person AMY M|LLER _
Attach Bankruptcy Petition Preparer's Notice, Dec/aration, and Signature (Oflicial Form 119).

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attor ay cause me to lose my rights or property if l do not properly handle the case.

  
  

 

 

   

 

 

 

X X
Sign ure of Debto 1 g \q Signature of Debtor2
Date OL{(Z Date
MM / DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone Cell phone
Emai| address Emai| address

 

Official Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 8

 

 

 

 

 

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 9 of 66

Certiflcate Number: 12459-NV»CC»032334010

12459-NV-CC-032334010

CERTIFICATE ()F COUNSELING

 

I CERTIFY that on February 22, 2019, at 2:54 o'clock PM PST, Yaritza Torres-
Cuevas received from Abacus Credit Counseling, an agency approved pursuant to
11 U.S.C. § 111 to provide credit counseling in the District of Nevada, an
individual [or group] briefing that complied with the provisions of 11 U.S.C. §§
109(h) and 111.

A debt repayment plan was not prepared If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate

This counseling session was conducted by iri ternet.

Date: Februarv 22, 2019 By: /s/Charitv Starks
Name: Charity Starks

Title: Credit Counselor

* lndividuals who wish to tile a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to tile with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).

l

4-:

 

 

 

 

 

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 10 of 66

Fil| in this information to identify the case:

Debtom YAR|TZA TORRES CUEVAS

First Name Middle Name Last Name

 

Debtor 2
(Spouse. iffiling) FirsiName Middle Name Lasmame

 

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

Case number Chapter 7
(lf known)

 

 

Officia| Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 12/15

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this ‘form every time they help prepare documents that are filed in the
case. |f more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

m Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following;

l whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

l whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

l whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

l whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
l what tax consequences may arise because a case is filed under the Bankruptcy Code;

l whether any tax claims may be discharged;

l whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

l how to characterize the nature of your interests in property or your debts; or

l what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer AMY MH-LER has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

Date0»\¢29101

Signature of l¥btor 1 acknowledging receipt of this notice MM / DD /YYYY

 

Date
Signature of Debtor 2 acknowledging receipt of this notice MM / DD / YYYY

Offrcial Form 119 Bankruptcy Petition Preparer’s Noti¢:e, Declaration, and Signature page 1

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 11 of 66

YAR|TZA TORRES CUEVAS

First Name Middle Name Last Name

Debtor 1 Case number (rr)mawh)

m Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, l declare that:
l l am a bankruptcy petition preparer or the officer, principa|, responsible person, or partner of a bankruptcy petition preparer;

l l or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

l if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, l or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor

 

 

 

AMY M|LLER OWNER AMY TAXES N MORE
Printed name Titie, if any Firrn name, if it applies

8565 S. EASTERN AVE STE 128

Number Street

LAS VEGAS NV 89123 702-979-5837

City State ZlP Code Contact phone

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that l check:

Ofiicial Form 119

(Check all that apply.)
w Vo|untary Petition (Form 101) w Schedule l (Form 106|) n Chapter 11 Statement of Your Current Monthly
lnco e F r 1228
q StatementAbout Your Sociai Security Numbers w Schedule J (Form 106J) m ( o m )
(Form 121) q _ _ _ y Chapter 13 Statement of Your Current Monthly
w _ _ _ _ Declara“°" About an 'nd'V'dua| Debt°'$ income and Calculation of Commitment Period
Summary of Your Assets and Liabilities and Schedules (Form 106Dec) (Form 1220_1)
Certain Statistical information (Form 106Sum) w _ . _
w S h d l NB(F meA/B) Statement°ft:'nanc'a'Affa'rS(F°rm 107) n Chapter 13 Calculation of Your Disposable
c e ue orm
a statement of intention for individuals Fi|ing '"°°me (F°"“ 1220`2)
a Schedule C (Form 106C) Under Chapter 7 (Form 108) n App|ication to Pay Fi|ing Fee in installments
a schedule D (Form ioeo) lZ chapter 7 statement onour current (F°"“ 1°3'°`)
M thl lnco e Fo ‘122A-1 ' ' "
a Schedule E/F (Form 106E/F) On y m ( rm ) q ,\€/\Vpplic(ajttc[):n to i-::;eBChapter 7 Fi|ing Fee
q n Statement of Exemption from Presumption a'Ve ( °rm )
Schedule G (F°'m 1066) Of Abuse Under § 707(b)(2) al A list of names and addresses of ali creditors
w Schedule H (Form 106H) (Form 122A'1SUPP) (credltor or mailing matrlx)
n Chapter 7 Means Test Caiculation E| other

   
  

Bankruptcy petition prep
to which this declarati

(Form 122A-2)

XXX-XX-XXXX

 

Signa bankrupt
per r partn

AMYMLLER

petition preparer or officer, principal, responsible

 

Printed e_

/

Signatur§r
person, partner

of bankruptcy petition preparer or officer, principall responsible

 

Printed name

Sociai Security number of person who signed

Bankruptcy Petition Preparer’s Notice, Declaration, and Signature

ign and give their Sociai Security numbers. if more than one bankruptcy petition preparer prepared the documents
e signature and Sociai Security number of each preparer must be provided 11 U.S.C. § 110.

Ot-|.’l§ 101

MM/DD/YYYY

Date

Date
MM / DD / YYYY

Sociai Security number of person who signed

page 2

32800(Fom§g%§el§§)-lZMO-ab| Doc 1 Entered 05/01/19 15:15:15 Page 12 of 66

United States Bankruptcy Court
District Of NE§[ADA

In re YAR|TZA TORRES-CUEVAS Case No.
Debtor

 

Chapter 7

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETIT!ON PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

l. Under ll U.S.C. § llO(h), l declare under penalty of perjury that l am not an attorney or employee of an
attorney, that l prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services l have agreed to accept ............................... SZO0.00
Prior to the filing of this statement l have received ............................................. $ ZQQ QQ
Balance Due ......................................................................................................... $0.00

2. l have prepared or caused to be prepared the following documents (itemize):

TYPED ALL CHAPTER 7 FORMS (DECLARAT|ON ON FORM 119)
and provided the following services (itemize): PREPARE Cl-lAPTER 7 FORMS ONLY

3. The source of the compensation paid to me was:
Debtor Other (speci )
YARlTZA TORRES-CUEVAS paid me cas .
4. The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed below:

NAME sOCtAL sECuRiTY NUMBER
// 620602539 oil 125 ' IOl
/ Sl r T

 

 

` _ Sociai Security number of bankruptcy Date
petition preparer*
MY M|L ER 8565 S. EASTERN`AVE SU|TE 128, LAS VEGAS, NV 89123
Printed name and title, if any, of Address

Bankruptcy Petition Preparer

* lf the bankruptcy petition preparer is not an individual, state the Sociai Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by l l U.S.C. § l 10).

A bankruptcy petition preparer's failure to comply with the provisions of title ll and the F ederal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 1 l U.S.C, § 110; 18 U.S.C. § 156.

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 13 of 66

Fill in this information to identify your case:

Debtdrt YAR|TZA TORRES-CUEVAS

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) Frrst Name Middle Name Last Name

 

United States Bankruptcy Court for the: Dlstrict of Nevada

Case number n Check if this is an
‘"""°‘”"‘ amended filing

 

thcial Form 1068um
Summary of Your Assets and Liabilities and§Certain Statistical lnformation 12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

¥our assets
Value of what you own

1. Schedule A/E: Property (Official Form 106A/B)

 

 

 

 

 

1a Copy line 55, Total real estate, from Schedule A/E .......................................................................................................... $ w
1b. Copy line 62. Total personal property, from Schedule A/E ............................................................................................... $ 9,200-00
tc. Copy line 63, Total of ali property on Schedule A/B ......................................................................................................... $ 971087_00
m Summarize Your Liabilities
Your liabilities

Amount you owe
24 Schedule D: Creditors Who Have C/aims Secured by Property (Official Form 1106D)

 

 

 

 

 

2a. Copy the total you listed in Coiumn A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............ $ w
3. Schedule E/F: Creditors Who Have Unsecured C/a/'ms (Official Form 106E/F) 0 00
3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................................ $ _`
3b Copy the total claims from Part 2 (nonpn'ority unsecured claims) from line 6j of Schedule E/F ....................................... + $ 36,380_00
Your total liabilities $ 319’046'00
m Summarize Your lncome and Expenses
4. Schedule l: Your/ncome (Officiai Form 106|) ` 1 924 71
Copy your combined monthly income from line 12 of Schedule / .......................................................................................... $ ’_'
5. Schedule J.' Your Expenses (Officia| Form 106J)
Copy your monthly expenses from line 22c of Schedule J .................................................................................................... $ M

Officiai Form 1068um Summary of Your Assets and Liabilitieis and Certain Statistical information page 1 of 2

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 14 of 66

Debiom YAR|TZA TORRES-CUEVAS Case number <irkr.awrn

 

 

First Name Middle Name Last Name

m Answer These Questions for Administrative and Statisti¢al Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

a No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

m Yes `

7. What kind of debt do you have?

m Your debts are primarily consumer debts Consumer debts are those “incurred by an individual primarily for a personai,
fami|y, or household purpose.” 11 U.S.C. § 101(8). Fili out lines 8-99 for statistical purposes 28 U.S.C. § 159.

a Your debts are not primarily consumer debts You have nothing to report on this part of the fonn. Check this box and submit

this form to the court with your other schedules

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from thcial

 

 

 

 

 

 

 

Form122A-1 Line 11; oR, Form 1223 Lihe 11; oR, Form1zzc-1 Line14. 3 2,691.12
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Total claim
l
From Part 4 on Schedule E/F, copy the foilowing:
9a. Domestic support obligations (Copy line 6a.) $ 0'00
9b. Taxes and certain other debts you owe the government (Copy line 6b.) $ 0‘00
90. Claims for death or personal injury while you were intoxicated (Copy line 60.) $ 0'00
9d. Student ioans, (Copy line 6f.) $ 0-00
9e. Obiigations arising out of a separation agreement or divorce that you did not report as $ 0,00
priority ciaims. (Copy line 69.)
9f. Debts to pension or profit-sharing plans and other similar debts (Copy line 6h.) + $ 0.00
99. Totai. Add linesl 9a through 9f. 5 O-OO
thciai Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistical information page 2 of 2

 

CaS€ 19-12740-ab| DOC 1 Entel’ed 05/01/19 15215:15

Fill in this information to identify your case and this filing:

YARlTZA TORRES-CUEVAS

Middle Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spousel if filing) First Name

 

Middle Name Last Name

Un'rted States Bankruptcy Court for the: District of Nevada

Case number

 

 

 

Officiai Form 106A/B
Schedule A/B: Property

 

Page 15 of 66

n Check if this is an
amended filing

12/15

 

ln each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally

responsible for supplying correct information. if more space is needed, attach a separate sheet to this
write your name and case number (if known). Answer every question.

Part 1:

Describe Each Residence, Building, Land, or other Real Estate You Own or Have an interest ln

form. 0n the top of any additional pages,

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

l;l No. Go to Part 2.

m Yes. Where is the property?

What iS the property? Check all that appiy.
g Single-family home

n Dup|ex or multi-unit building

l;l Condominium or cooperative

2317 RENO AVE

Street address if available, or other description

1.1.

 

 

 

 

DO not deduct secured claims cr exemptions Put
the amount cf any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 262,575.00 5 87,887.00

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

 

n Manufactured or mobile home
a Land
El i
LAS vEGAs Nv 891 19 m “_Ves““e“* p'°"e'*’
city state zip code T‘mesha'e
cl Other
Who has an interest in the property? Check one_
CLARK U Debtor 1 only
County m Debtor 2 only

E| Debtor 1 and Debtor 2 only
n At least one ofthe debtors and another

Other information you wish to add about this item, such as local

property identification number:

n Check if this is community property
(see instructions)

 

if you own or have more than one, list here:
What is the property? Check ali that appiy_
El Single-family home

n Dup|ex or multi-unit building

n Condominium or cooperative

n Manufactured or mobile home

l;l Land

El investment property

n Timeshare

E| other

1.2.

 

Street address, if available, or other description

 

 

City State le Code

 

Do not deduct secured claims cr exemptions put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
n Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

cl At least one of the debtors and another

 

Cou nty

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Ofncial Form 106A/B Schedule Ale Property

page 1

.,,.`mrh,,,\,.,,i.i..va~,o\ t ~

Case 19-12740-ab|

clemon YAFt|TZA TOFtFtES-CUEVAS

Case number (lrknownl

 

Ftrst Name Middle Name Last Name

1.3.
Street address, if availab|e, or other description

 

 

 

 

m Land $ $
m investment property f
4 4 Describe the nature o your ownership
Clt
y State Z|p Code cl T’meshare interest (such as fee s|mple, tenancy by
cl O‘her the entireties, or a life estate), if known.
Who has an interest in the property? Check one_
a Debtor 1 only
County cl Debtor 2 only
El Debtor 1 and Debtor 2 only n Chec_k if this is Communify property
a At least one of the debtors and another (See mstruct'°ns)
Other information you wish to add about this item, such as local
property identification number:
2, Add the dollar value of the portion you own for all of your entries from Part1, including any entries for pages $ 87,887_00
you have attached for Part 1. Write that number here. ........................... . .......................................................... 9 _____

wscribe Your Vehic|es

What is the property? Check all that app|y.
Cl single_ramiiy home

n Dup|ex or multi-unit building

El Condominium or cooperative

a Manufactured or mobile home

 

Doc 1 Entered 05/01/19 15:15:15 Page 16 of 66

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Prope/ty.

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. lf you lease a vehicle. also report it on Schedule G.' Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

El No
la Yes
3_14 Make: TOYOTA
Mode|: RAV4
Year: 2015
38500

Approximate mileage'.

Other information:

 

|f you own or have more than one, describe here:

324 Make:
Mode|:
Year:
Approximate mileage:

Other information:

1

 

 

thcial Form 106A/B

Who has an interest in the property? Check one.

m Debtori only

n Debtor 2 On|y

El Debtor 1 and Debtor 2 only

a At least one of the debtors and another

El Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
Cl oebtori only

m Debtor 2 only

El Debtor 1 and Debtor 2 only

El At least one of the debtors and another

El Check if this is community property (see
instructions)

Schedule AlB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Prope/ty

Current value of the Current value of the
entire property? portion you own?

$ 0_00 $ 0.00

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Prope/ty.

Current value of the Current value of the
entire property? portion you own?

page 2

Case 19-12740-ab|

YAR|TZA TORRES-CUEVAS

Doc 1 Entered 05/01/19 15:15:15 Page 17 of 66

 

 

Debtor 1 Case number llrl<nownl
First Name Middle Name Last Name
3_3_ Make: who has an interest in the Pr°Pe"tV? Check °ne- Do not deduct secured claims or exemptions. Put
a D m l the amount of any secured claims on Schedule D:
Mode|: e or 1 on y Creditors Who Have Claims Secured by Property
a Debtor 2 only
Year: Current value of the Current value of the

Approximate mileage:

Other information:

 

l
f

3_4, Make:
Mode|:
Year:
Approximate mileage:

Other information:

 

l

z

 

 

a Debtor 1 and Debtor 2 only
m At least one of the debtors and another

n Check if this ls community property (see
instructions)

Who has an interest in lthe property? Check one_

a Debtor 1 only

n Debtor 2 only

Cl Debtor 1 and Debtor zonly

m At least one of the debtors and another

Cl Check if this is community property (see
instructions)

entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secu/ed by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es: Boats, trailers motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Z No
a Yes

4_1, Make:
Mode|:
Year:

Other information:

 

t

l

l

lf you own or have more than one, list here:

4_2_ Make:
Mode|:
Year:

Other information:

 

 

Who has an interest |n the property? Check one.

n Debtor 1 only

a Debtor 2 only

a Debtor 1 and Debtor 21 only

n At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

a Debtor 1 only

a Debtor 2 only

m Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Do not deduct secured claims or exemptions Put
the amount cf any secured claims on Schedule D:
Creditors Who Have Claims Secu/ed by Property

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

 

l
l
§ m Check if this is community property (see $ $
.; instructions)
j
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages O_OO
you have attached for Part 2. Write that number here ........................................................................................................................ -) _”_ "

Officiai Form 106A/B

Schedule AIB: Property

page 3

 

l won . on

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 18 of 66

Debtor l YAR|TZA TORRES'CUEVAS case number origin

First Name Middle Name Last Name

Describe Your Personal and Household items

Do you own or have any legal or equitable interest in any of the following itehts?
l

 

6. Household goods and furnishings
Examp/es: Major appliances fumiture, linens china, kitchenware

n No
m Yes. Describe ......... FURN|TURE AND KlTCHENWARE

7, Electronics

Examp/es.' Televisions and radios; audio, video, stereo, and digital equipment; computers printers scanners; music
collections electronic devices including cell phones cameras media players games

n No
m Yes Describe .......... TELEV|S|ON AND CELLULAR PHONE

8. Co|lectibles of value

Examp/es: Antiques and figurines; paintings, prints, or other artwork; books pictures or other art objects
stamp, coin, or baseball card collections; other collections memorabilia, collectibles
m No

n Yes. Describe ..........

9. Equipment for sports and hobbies

Examp/es. Sports, photographic exercise and other hobby equipment; bicycles pool tables golf clubs skis; canoes
and kayaks; carpentry tools musical instruments

m No
n Yes. Describe ..........

10. Firearms
E)<amp/es.l Pistols, rifles shotguns, ammunition, and related equipment

m No
n Yes. Describe ..........

11.C|othes
Examp/es: Everyday clothes furs, leather coats, designer wear, shoes, accessories

n No
m Yes. Describe .......... EVERYDAY CLOTHES

12.Jewelry
Examp|es: Everyday ]ewelry, costume iewe|ry, engagement rings wedding rings heirloom jewelry, watches gems
goid, silver
n No

m Yes. Describe ........... EVERYDAY JEWELRY
13. Non-farm animals
Examp/es: Dogs, oats birds horses

m No
n Yes. Describe ...........

14.Any other personal and household items you did not already |ist, including any health aids you did not list

mNo

n Yes. Give specific
information. .............. _

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here .................................................................................................................................................... -)

thcial Form 106A/B Schedule AIB: Property

Current value of the
portion you own?
Do not deduct secured claims

 

 

 

 

 

or exemptions

$ 1 ,600.00

$ 300.00
s

s

$ 200.00

$ 100.00
$
s 2,200.00

page 4

ing-t'¢-y<w,-; immune <~l~’»t

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 19 of 66

Debtor 1 YAR |TZA TOR RES'CUEVAS Case number llil<nownl

First Name Middle Name Last Name

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the foilowing?

 

 

l Current value of the
l portion you own?
` Do not deduct secured claims

 

 

 

 

 

 

 

 

or exemptions
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you tile your petition
m No
n Yes ................................................................................................................................................................ Cash: __________________ $
17. Deposits of money
Examp/es: Checking, savings or other financial accounts; certiticates of deposit; shares in credit unions brokerage houses
and other similar institutions if you have multiple accounts with the same institution, list each,
Cl No
m Yes ..................... institution name:
17.1. Checking account: CHASE $ 0-00
17.2. Checking account $
17 3. Savings account $
17.4, Savings account 5
17.5, Certificates of deposit: $
17.6. Other financial account: 5
17.7, Other financial account: $
17.8. Other financial account: 5
17'9. Other financial account: 5

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms money market accounts

ENo

n Yes ................. institution or issuer name:

 

 

 

19. Non-public|y traded stock and interests in incorporated and unincorporated businesses including an interest in
an LLC, partnership, and joint venture

 

 

m No Name of entity: % of ownership:
n Yes. Give specific O°/o %
information about
them ......................... 0°/° %
0°/° %

 

thcial Form 106AIB Schedule AlB: Property Page 5

Case 19-12740-ab|
named YAFtiTzA ToFtFtEs-CUEVAS

Doc 1 Entered 05/01/19 15:15:15 Page 20 of 66

Case number tlrl<nownl

Flrst Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks cashiers’ checks promissory inotes, and money orders
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

il No
El Yes. Give specltio issuer namer
information about
them ....................... $
$
$
21. Retirement or pension accounts
Examples: interests in |RA, ER|SA, Keogh, 401(k), 403(b), thrift savings accounts or other pension or profit-sharing plans
il No
El Yes. List each
account separately Type of account institution name:
401(ln or similar plan_~ PRUDENC'AL $M
Pension pian: $
lRA; $
Retirement account $
Keogh.' $
Additional account $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreemenis with landlords prepaid reni, public utilities (elecin'c, gas waier), telecommunications
companies or others
m No
n Yes .......................... institution name or individual:
Electric: $
GBSI $
Heating oii: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Waiel’f $
Rented fumiture; $
Other: $
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
il No
n Yes .......................... issuer name and description:
$
$
Officiai Form 106A/B Schedule AIB: Property page 6

1-~1,1-1,,, 4,

~',~ vn>l m w <>' h-;o»lv» ~`~:1,,

.,l, umw

W.»y,~s¢~»,g',»\ access ;m.w,~ wm .~. .~l~, nw 1a

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 21 of 66
Debtor1 YAR|TZA TORRES'CUEVAS Case number tltl<nownl

First Name Mlddie Name Last Name

 

 

24. interests in an education |RA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

ENO

n Yes """""""""""""""""" institution name and description Separately me the records of any interests.11 U.S.C. § 521(c):

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

ENO

n Yes. Give specific
information about them.... $

26. Fatents, copyrights trademarks trade secrets and other intellectual property
Examp/es: lntemet domain names websites, proceeds from royalties and licensing agreements

ENO

n Yes. Give specific
information about them.... $

27. Licenses, franchises and other general intangibles
Examp/es: Buiiding permits exclusive licenses cooperative association holdings liquor licenses professional licenses

m No
n Yes. Give specific
information about them.... y $
Money or property owed to you? § Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you

ENO

n Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. .......................

Federal§

Loca|:

29. Famiiy support
Examp/es: Past due or lump sum alimony, spousal support, child support maintenance divorce settlement property settlement

ENO

CI Yes. Give specific information ..............

 

Alimony: $

Maintenance: $

Support: $

Divorce settiement: $

Property settiement: $

30. Other amounts someone owes you

Examp/es: Unpaid wages disability insurance payments disability benefits sick pay, vacation pay, workers’ compensation, 5
Sociai Security benefits; unpaid loans you made to someone else §
m No
n Yes. Give specific information ............... :

$

official Form 106A/B schedule AlB: Property page 7

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 22 of 66

Debtor1 YAR|TZA TORRES'CUEVAS Case number (lrl<nownl

First Name Middle Name Last Name

 

31. interests in insurance policies
Examples: Heaith, disability, or life insurance; health savings account (HSA); cnedit, homeowners or renter’s insurance

ENo

El Yes. Name the insurance company

_ _ _ Company name: Benenciary:
of each policy and list its value. ..

Surrender or refund value:

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

mNo

n Yes. Give specific information ______________

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examp/es: Accidents, employment disputes insurance claims or rights to sue

mNo

m Yes. Describe each claim. ....................

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to setoff claims

mNo

n Yes. Describe each claim. ....................

35. Any financial assets you did not already list

mNo

n Yes. Give specific information ............

36. Add the dollar value of ali of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here .................................................................................................................................................... 9

 

 

, 7,000.00

 

 

Describe Any Business-Related Property You own or Have an interest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
E No. co to Part 6.
Ei Yes. colo line 38.

38. Accounts receivable or commissions you already earned

Cl No
n Yes. Describe .......

39. Office equipment, furnishings, and supplies

Examples.' Business-related computers software, modems, printers copiers fax machines rugs, telephones desks chairs electronic devices

n No y
m Yes. Describe .......

1

Officiai Form 106A/B Schedule AlB: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

page 8

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 23 of 66

Debtor 1 YAR|TZA TORRES-CUEVAS Case number (,,km,w,,,

First Name Middle Name Last Name

 

 

40. Machinery, fixtures equipment, supplies you use in business, and tools of your trade

El No g ’ `

El Yes. Describe ....... f $
41.|nventory

El No 1

El Yes. Describe ....... $

42. interests in partnerships orjoint ventures

El No
Cl Yes. Describe .......

 

 

Name of entity: % of Ownership:
°/° $
ch $
% $

 

43.Customer iists, mailing lists, or other compilations

n No

n Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C, § 101(41A))?
El No
El Yes. Describe...r....

44.Any business-related property you dld not already list
El No

El Yes. Give specihc
information .........

 

 

 

 

 

999999999999

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here .......................................................................... -)

 

 

 

Part 6: Describe Any Farm- and Commercial Fishing-Related Property You own or Have an lnterest ln.
if you own or have an interest in farmland, list it in Part 1.

 

464 Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
M No. Go to Part 7.
n Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
n No
n Yes " '
$

Officiai Form 106A/B Schedule AIB: Property page 9

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 24 of 66
Debtor1 YAR|TZA TORRES'CUEVAS Case number (irknawni

First Name Middle Name Last Name

 

 

48.Crops-either growing or harvested

ClNo

Cl Yes. Give specific
information ............. $

49. Farm and fishing equipment, implements machinery, fixtures and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

Cl No
n Yes ........
$
50. Farm and fishing supplies chemicals and feed
Cl No
Cl Yes .......................... “ v
$
51.Any farm- and commercial fishing-related property you did not already list
Cl No
Cl Yes. Give specific
information ............. $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here .................................................................................................................................................... 9
Describe All Property You own or Have an lnterest in That You Did Not List Above
53. Do you have other property of any kind you did not already |ist?
Examples: Season tickets country club membership
m No
Cl Yes. Give specific t
information. ............ y
54. Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9 $
lst the Totals of Each Part of this Form
55.Pait1: Total real estate, line 2 .............................................................................................................................................................. 9 $___BM
56. Part 2: Total vehicles, line 5 $ O‘OO
57. Part 3: Total personal and household items line 15 $ 2'200'00
58. Part 4: Total financial assets line 36 $ 7'000'00
59. Part 5: Total business-related property, line 45 $ O'OO
60. Part 6: Total farm- and fishing-related property, line 52 $ O'OO
61. Part 7: Total other property not listed, line 54 + $ O-OO
62.Total personal property, Add lines 56 through 61. .................... $ 9’200'00 Copy personal property total 9 +$ 9,200.00
63.Total of all property on Schedule AlB. Add line 55 + line 62. ......................................................................................... $ 97’087'00

 

 

 

thcia| Form 106A/B Schedule AIB: Property page 10

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 25 of 66

Fill in this information to identify your case:

Debtor 1 YAR|TZA TORRES-CUEVAS

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if Eling) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District Of Nevada

case number Cl check ifihis is an
(ifi<nowni amended filing

 

 

Offrcial Form 1060
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Officia| Form 106A/B) as your source, list the property that you claim as exempt. if more
space is needed, till out and attach to this page as many copies of Part 2: Additional Page as necessary On the top of any additional pages write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory |imit. Some exemptions_such as those for health aids rights to receive certain benefits and tax-exempt
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you,

w You are claiming state and federal nonbankruptcy exemptions 11 U.S,C. § 522(b)(3)
m You are claiming federal exemptions 11 U,S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill ln the information below.

Brief description of the property and line on Current value of the Aniount of the exemption you claim Specific laws that allow exemption

 

 

 

 

Schedule A/B that lists this property portion you own §
Copy the value from Ch:eck only one box for each exemption
Schedule A/B :
Brief .
description: _v_elll§Le___ $ 0.00 g $ Nr;\/.Ol;gE/i Stat. AnnMo,
Line from m 100% of fair market value, up to § ' p
Schedule A/B: 3-1 any applicable statutory limit
Brief .
description: h U eh l lie $ 1 ,600.00 C| $ Nev. Fiev. Stat. Ann.
Line from 6 m 100% of fair market value, up to §21-090(1)(b)
Schedule A/B: any applicable statutory limit
gel;:ription- electronics $ 300.00 E] $ Nev. Fiev. Stat. Ann.
` ~ 90(1)(6)
Line from m 100% of fair market value, up to §21'0
Schedule A/B.' Z any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375? `
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

MNO

m Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
Cl No
m Yes

Officiai Form 1060 Schedule C: The Property You Claim as Exempt page 1 of_2_

Case 19-12740-ab|

Debtor 1

YAR|TZA TORRES-CUEVAS

DOC 1 Entered 05/01/19 15:15:15 Page 26 of 66

 

First Name

Middle Name

m Additional Page

Last Name

Case number r»ri<nowni

 

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B;

Brief
description:

Line from

Schedule A/B_'

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
descri ption:

Line from

Schedule A/B:

Officia| Form 106C

Current value of the
portion you own

Am?unt of the exemption you claim

Chei`ck only one box for each exemption

 

q 100% of fair market value, up to
any applicable statutory limit

 

a 100% of fair market value, up to
any applicable statutory limit

 

M`100% of fair market value, up to
any applicable statutory limit

 

w 100% of fair market value, up to

 

U 100% of fair market value, up to
any applicable statutory limit

 

El 100% of fair market value, up to
any applicable statutory limit

 

 

n 100% of fair market value, up to
any applicable statutory limit

 

 

n 100% of fair market value, up to
any applicable statutory limit

 

 

n 100% of fair market value, up to
any applicable statutory limit

 

El 100% of fair market vaiue, up to

 

Cl 100% of fair market value, up to

Copy the value from
Schedule A/B

clothing $ 200.00 E| ;$

1 1

iewelnr $ 100.00 Cl $

£_

single iam home $ 87,887.00 g $

1.1

401 k $ 7,000.00 g $

21

__ any applicable statutory limit
$ El $
$ El $
$ El $
s El s
s Cl s
s Ei $

_ any applicable statutory limit
$ El s

___ any applicable statutory limit
s Cl $

 

EI 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

Nev. Fiev. Stat. Ann.
§21.090(1)(6)

Nev. Rev. Stat. Ann.
§21.090(1)(a)

Nev. Rev. Stat. Ann.
§115.010, §115.020

Nev. Rev. Stat. Ann. §21.090
(1)(r)

page 2_ of£

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 27 of 66

Fill in this information to identify your case:

owen YAF:iTzA ToRF:Es-cuEvAs

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if tillng) First Name Miccie Name Last Name

 

United states Bankruptcy Court for the: District of Nevada

 

Case number . . .
titi<iiowni l;l Check if this is an

 

 

amended filing

Offrcial Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, copy the Additional Page, fill it out, number the entries and attach it to this form. On the top of any
additional pages write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
m No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
11 Yes. Fiii in ali ofthe information beiow.

List All Secured Claims

_ l Coiumn A Coiumn B Coiumn C
2. List all secured claims. if a creditor has more than one secured claim, list the icreditor separately Amount of claim Value of c¢_.,llateml unsecured
for each claim. if more than one creditor has a particular claim, list the other c ditors in Part 2. D° not deducl the that supports this portion

 

 

 

 

As much as possible, list the claims in alphabetical order according to the cred tor’s name. value cl collaleral_ claim ll any
M&T BANK Describe the property that secures the claim: $ 2621575~00 $ $
Credltors Name ` "
POB 900 S|NGLE FAM|LY HOME
Number Street

 

As of the date you file, the claim is: Check all that apply.
n Contingent

 

 

M|LLSBORO, DE 19966 Cl Uniiquiaated
City State ZlP Code n Dlspuled
Who owes the debt? Check One. Nature of iien. check ali that appiy.
g Debtor 1 On|y a An agreement you made (such asimortgage or secured
n Debtor 2 only car loan)
n Debtor 1 and Debtor 2 only n Statutory lien (such as tax lien, mechanics lien)
n At least one of the debtors and another n Judgm€m hen f'°m 3 |aWSult

n Other (including a right to offset) `

 

Cl check if this ciaim reiates to a
community debt

Date debt was incurred l.ast 4 digits of account number

 

 

 

 

 

 

r_r TOYOTA MOTOR CRED|T CO Describe the property that secures the c|alm: $ 20,091-00 s s
Creditors Name ~‘~~
5005 N RlVER BLVD NE lTOYOTA RAV4
Number Street

As of the date you file, the claim is: Check all that apply.

n Contingent
CEDAFt RAP|DS, lA 52411 Cl uniiquidated

 

 

City State ZlP Code n Dlspuled
Wh° owes the debt? Check °ne- Nature of lien. Check all that apply.
a Debtor 1 On|y a An agreement you made (such as mortgage or secured
Cl Debtor 2 only car ioan)
n Debtor 1 and Debtor 2 only n Statutory lien (such as tax lien, mechanic’s lien)
n At least one of the debtors and another cl Judgmem neil from a lawsuit

n Other (including a right to offset)

Cl Check if this claim relates to a `
community debt

Date debt was incurred W Last 4 digits of account number `_ _ _

Add the dollar value of your entries' in Coiumn A on this page. Write that number here: E__ZBZ..G_G§.Q_O l 9

 

Officiai Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of2_

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 28 of 66

Debtor1 YAFtlTZA TOFiFiES-CUEVAS

First Name Middle Name Last Name

Case number <itl,iowni

 

m List others to ne Notiried for a peat That You Aiready Listed

l
Use this page only if you have others to be notified about your bankruptcy for aidebt that you already listed in Pait 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Pait1, and then list the collection agency here. Similarly, if
you have more than one creditor for anyi of the debts that you listed in Part 1, li tthe additional creditors here. if you do not have additional persons to

be notified for any debts in Pait 1, do not fill out or submit this page.

E

Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

[:| On which line in Pait1 did you enter the creditor? _
Name Last 4 digits of account number _ _ _ _
Number Street
City State Z|P Code

[:| On which line in Part 1 did you enter the creditor? __
Name Last 4 digits of account number_ _ _ _
Number Street
City State ZlP Code

[:| On which line in Pait1 did you enter the creditor? _
Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

E On which line in Pait1 did you enter the creditor? _
Name Last 4 digits of account number_ _ _ _
Number Street
City State ZlP Code

E On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number_ _ _ _
Number Street
City State ZlP Code

Officiai Form 106D

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Part 2 of Schedule D:

Creditors Who Have Claims Secured by Property

On which line in Part1 did you enter the creditor?

page 2__ Of Z_

.it.,»eliw…¢,& U...t ,.\,, ltd i_,\t;...‘

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 29 of 66

Fill in this information to identify your case:

Debtor1 YARITZA TORRES-CUEVAS ,F

 

 

First Name Middle Name Last Name

Debtor 2
(Spouse. `rf filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada
E] Check if this is an

%a::oll:lnber l amended filing

 

 

 

Offrcial Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PR|QR|TY claims and Part 2 for creditors with NONPR|OR|TY claims
List the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Schedule
A/B: Property (Ofticial Form 106AIB) and on Schedule G: Executory Contradts and Unexpired Leases (Ofticia| Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes dn the ieft. Attach the Continuation Page to this page. On the top of
any additional pages write your name and case number (if known). `

 

 

m List All of Your PRloRITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
9 No. co to Part 2.
n Yes.

2. List ali of your priority unsecured claims lf a creditor has more than one riority unsecured claiml list the creditor separately for each ciaim. For
each claim listed, identify what type of claim it is. lf a claim has both priority a d nonpriority amounts list that claim here and show both priority and
nonpriority amounts As much as possible, list the claims in alphabetical orde according to the creditor’s name. lf you have more than two priority
unsecured claims fill out the Continu`ation Page of Part 1. lf more than one c editor holds a particular claiml list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

rotai oiaim Priority Nohpriority ;

amount amount

.N
.a

Last 4 digits of account number $ $ $

 

 

Prion'ty Creditors Name l
When was the debt incurred?

 

Number Street

 

As of the date you tile, the claim is: Check air that apply

 

a Contingent
Cl unriquroateo
Cl Disputed

City State ZlP Code
Who incurred the debt? Check one.
l:l Debtor1 only

l:l Debtor 2 only Type of PR|OR|TY unsecured claim:
l:l Debtor 1 and Debtor 2 only
l:l At least one of the debtors and another

El check ir this claim is for a community debt

l:l Domestic support obligations
a Taxes and certain othrer debts you owe the government
l:l Claims for death or personal injury while you were

 

 

ls the claim subject to offset? intoxicated
l:l No l:l Other. Specify
Cl Yes
22 Last 4 digits of account number _ _ _ _ $ $ $

 

 

Priority Creditors Name 1
When was the debt incrurred?

 

 

 

Number Street l
As of the date you file,‘ the claim is: check air that apply
a Contingent

city state zip code Cl unriquidated

Who incurred the debt? Check one n Disputed

a Debtor1 only

a Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of me debtors and another

Type of PR|OR|TY ur:secured claims
a Domestic support ob igations

 

a Taxes and certain otl er debts you owe the government

l;l Check if this claim is for a community debt C|a'ms for ea!h or ders°na| m]ury wh'|e you were

 

intoxicated
ls the claim subject to Offset? l:l Other. Specify
Cl No l
a Yes

Officiai Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims page 1 of _u

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 30 of 66

Debtor1 YAR|TZA TORRES-CUEVAS

Case number <irr<nowm

 

First Name Middle Name

Last Name

Your PR|OR|TY Unsecured Claims - Continuation Page l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

j ,
After |ist|ng any entries on this page, number them beginning with 2.3, follo ed by 2.4, and so forth. Total claim Priority Nonpriorlty
l l amount amount §
l l
Last 4 digits ot account number _ _ _ __ 3 3 3
Priority Creditors Name `
When was the debt incurred?
Number Street
As of the date you tile, the claim is: Check all that apply_
l:l Contingent
city state zlP code l:l Unliquidated
a Disputed
Who incurred the debt? Check one.
l:l Debtor1 only Type of PR|OR|TY unsecured claim:
§ :em°r 2 °n|yD a Domestic support obligations
ebtor 1 and em°r 2 only n Taxes and certain other debts you owe the government
l:l At least one of the debtors and another . l . _ .
a Claims for death or personal injury while you were
l:l Check it this claim is for a community debt 'm°x'°ated ‘
a Other. Specify
ls the claim subject to offset?
El No
n Yes
Last 4 digits of account n`umber _ _ _ __ 3 3 3
Priority Creditcr's Name `
When was the debt incurned?
Number Street
As of the date you tile, the claim is: Check all that apply.
l:l Contingent
city state er code l:l unliquidated
a Disputed
Who incurred the debt? Check one.
Cl Debtor1 only Type of PR|OR|TY unsecured claims
a Debtor 2 only El Domestic support obligations
l:l Debtor 1 and Debtor 2 only a .
Taxes and certain other debts you owe the government
n At least one of the debtors and another . ‘ . . .
a Claims for death or persdnal injury while you were
l:l Check it this claim is for a community debt 'm°x'°ated `
l:l Other. Specify
ls the claim subject to offset?
a No
a Yes
Last 4 digits of account number _ _ _ __ 3 3 3

Prion`ty Creditor‘s Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

a Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

a Check it this claim is for a community debt

ls the claim subject to offset?

l:l No
Cl Yes

Officiai Form 106E/F

When was the debt incurred?

As ot the date you tile, thel claim is: Check all that apply.

a Contingent
El unliquidated
a Disputed

Type of PR|OR|TY unsecured claims

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

 

U UUU

Other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

page?__ ot \_`

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 31 of 66

Debtor1 YAR|TZA TORRES-CUEVAS

 

First Name Middle Name Last Name

mm All of Your NONPR|0R|TY Unsecured Claims

Case number riiimawm

 

3. Do any creditors have nonpriority unsecured claims against you?

m No. You have nothing to report in this part. Submit this form to the court with your other schedules

YeS

4. List all of your nonpriority unsecured claims in the alphabetical order o the creditor who holds each claim. ita creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For e claim listed, identify what type of claim it is. Do not list_ claims already
included in Part 1. if more than one c itor holds a particular claim, list the o her creditors in Part 3.lf you have more than three nonpriority unsecured

claims nil out the Continuation Page fPart 2.
l

 

 

 

 

 

 

 

 

 

 

 

.T¢,e\ sims . l
MONEYTREE Last 4 digits of account number_ _ _ __ $ 1 000 00
Nonprioi'ity Creditors Name ` __’__'_
‘ ~ v 01/01/2018 l
6720 FoFiT DENT WAY, STE 230 Wh°'i Was "‘° dam '"°“""‘°~ ___
Number Street
SEATTLE, WA 98188
city stare ziP code As of the date you fi|e, the claim is: Check all that apply.
m Contingent
WhO incurred the debt? Check One. a Un“quidated
m Debtor 1 only Cl Disputed
U Debtor 2 only
El Debtor1 and Debtor 2 only Typerof NONPR|OR|TY unsecured Claim:
El At least one of the debtors and another cl Srudem loans
E| Check if this claim ls for a commun|ty debt El Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims
|$ the Claim Subject to offset? Cl Debts to pension or profit-sharing plans, and other similar debts
91 N=> ur other speciy iNsTALLi\/iENT
U Yes 3
E-z l KOSTER Lastrtdigits of account number _ ___ _ _ $__M
Ncnpriority Creditors Name When was the debt incurred? 01/01/2018
4902 S EASTERN
Number Street
LAS VEGAS NV 891 19 As ot the date you t'ile, the claim is: Check all that apply.
City State ZlP Code U Clontirigent
who incurred the debt? check one Cl unliquidated
m Debtor1 only a Disputed
El Debtor2 only _
g Debtor 1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
El At least orie of the debtors and another cl Student loans
_ _ _ a leigations arising out of a separation agreement or divorce
El Check if this claim ls for a community debt mar you did nor reporr as priority claims
ls the claim subject to offset? Cl debts to pension or profit-sharing plans, and other similar debts
m No g Other. Specify lNSTALLMENT
Ei Yes
4.3 " ~
|__.! KORNERSTONE CRED|T LasM digits of account number _ ___ _ _ 4 276 00
Ncnpriority Creditors Name $____.__’ '

1111 DRAPER PKWY #200

 

 

Number Street
DRAPER, UT 84020
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

U Debtor 2 only

U Debtor 1 and Debtor 2 only

m At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

q No
U Yes

Officiai Form 106E/F

Schedule EIF: Creditors Whoi Have Unsecured Claims

When was the debt incurred? 01/01/2018

As of the date you t'iie, the claim is: Check all that apply.

U Contingent
U lilnliquidated
m Qisputed

Type of NONPR|OR|TY unsecured claim:

m $tu dent loans

m Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims
m Deth to pension or profit-sharing plans, and other similar debts

q Other. Specify INSTALLMENT

page3_ of\_\_

Debtor 1

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 32 of 66

YAFiITZA TOFiFiES-CUEVAS

 

First Name Middle Name Last Name

 

 

 

Case number (i/rmown)

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

 

 

 

 

 

After iistin an entries on this a e, umber them beginnin with 4.4, followed by 4.5, and so forth. Total claim
9 y P 9 9
l
U| BANK O|: AMER|CA Last4 digits of account number _ _ _ _ $M
Nonprioiity Creditors Name
When was the debt incurred? 08/03/2015
POB 982238
Number Street
As fth d t o f`l ,thec|aimis:Ch k iithata i.
EL PASo,Tx79998 ° ° "’°y “ '° e° a ppy
City State ZlP Code a iContingerit
D luniiquidated
Who incurred the debt? Check one. g lDlspuled
a Debtor1 only
U Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor 1 and Debtor 2 only a lsludem loans
a At least one °f the debtors and another a lOb|igations arising out of a separation agreement or divorce that
. . . . lyou did not report as priority claims
a Check |f th|s claim ls for a commumty debt a lDebts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? g logher, Specify CFiEDIT CAFiD
g No
Ei Yes
CAP|TAL ONE BANK USA Last4digit$ Of account number _ _ _ $ 910.00
Nonprioiity Creditors Name ,'
When was the debt incurred? 02/16/2016
POB 30281
Number Street As fthe date o file the claim is Ch k ii that a l
u , : ec a .
sALT LAKE CiTY, uT 84130 ° y ppy
City state ziP code D Contingent
D luniiquidated
Who incurred the debt? Check one. a lDlspured
a Debtor1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor 2 only n lstudem loans
n At least one of the debtors and another a Obiigations arising out of a separation agreement or divorce that
Ei check ir this claim is for a community debt `N°“ did "°‘ rep°" as p'i°'“y °'a"“s
a lDebts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? m Other Specify CRED|T CARD
q No `
n Yes
1119 $ 987.<><>_

Officiai Form 106E/F

COMEN|TY BANK/V|CTOFi|A SECRET

 

Nonprionty Creditors Name

POB 182789

 

Number Street

COLUMBUS, OH 43218

 

City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

L_.i Debtor2 oniy

D Debtor1 and Debtor 2 only

a A! least One Of the debtors and another

D Check if this claim is for a community debt

is the claim subject to offset?

d No
D Yes

Last 4 digits of account number _

When was the debt incurred? 04/29/2017

As of the date you file, the claim is: Check ali that app|y.

a bontingent
El unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

a Studerit loans

a Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims

a beth to pension or profit-sharing plans, and other similar debts

m Other. Specify CHARGE ACCOUNT

Schedule E/F: Creditors Who Have Unsecured Claims

page4_ of \\_

Debtor 1

Case 19-12740-ab|
YAFtszA ToFtFtES-CUEVAS

 

First Name Middle Name Last Name

 

 

 

DOC 1 Entered 05/01/19 15:15:15 Page 33 of 66

Case number (llknown)

¥our NONPR|0R|TY Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, foll ed by 4.5, and so forth. Total claim
l
Last 4 dl its of account number 27 00
COMEN|TY CAP|TAL/HSN 9 _ _ _- _ s 12 -
Nonpriorlty Creditors Name l
Wh was the debt incurred? 07/19/2017
POB 182120 F" ___
Number Street 1
fthe d te fl|e, the claim ls: Ch k all that a l .
COi_ulleus, oH 43218 As p a ’°“ pp pp y
city state ziP code El ;Contingent
El junliquidated
Who incurred the debt? Check one. n Disputed
U Debtor1 only
n Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor2 only n lsludenl loans
a At least one °f me debtors and another n §Ob|igations arising out of a separation agreement or divorce that
n Check if this claim is for a communlt debt lyon did not nean as pn°my claims
y n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? d lother_ Specify CHARGE ACCOUNT
g No §
El Yes
wl ' ' 936 00
CRED|T ONE BANK Last 4 digits of account number _ _ _ $ . y
Nonpriority Creditors Name :
When was the debt incurred? 02/10/2016
POB 98872 ; __
Number Street `
A ` fthe d te file, the claim ls: Ch ck ll th t l .
LAS vEGAs, Nv 89193 s p a Y°“ p a a app Y
city state zlP code n Contingent
El unliquidated
Who incurred the debt? Check one. n lDlspuled
U Debtor1 only
Cl Debtor2 only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor 2 only a ; Student loans
At least one of the debtors and an°tner n l Obiigations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt l you did not rep°n as priority claims
n j Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? q Other_ Specify CRED|T CARD l
Ul No
a Yes
|4.9 l s 1,415.00`
D|SCOVER F|NANC|AL Last 4 digits of account number _ _ _
Nonprion'ty Creditors Name ‘
th ' d? 01/27/2017
POB 15316 Wlilen was e debt incurre
Number Street A § fth d te fl th la' ' ~ ch lt ii tn t l
WlLMlNG-[-ON’ DE19850 sio e a you ie, e c im is. ec a a app y.
City state zlP code jj Contingent

Officiai Form 106E/F

Who incurred the debt? Check one.

m Debtor1 only

n Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

d No
Cl Yes

al Un|iquidated
lle Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

aj Obiigations arising out of a separation agreement or divorce that
l you did not report as priority claims
al Debts to pension or profit-sharing plans, and other similar debts

all one amy CFtEDiT CAFtD

Schedule E/F: Creditors Who Have Unsecured Claims

page5_ of \\_

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 34 of 66

Debtor1 YAR|TZA TORRES-CUEVAS

 

First Name Middle Name Last Name

Case number (rrl<hown)

 

mem NONPR|OR|T¥ Unsecured claims - continuation Page

 

 

 

 

 

 

 

 

 

 

 

l
After listing any entries on this page, number them beginning with 4.4, follitwed by 4.5, and so forth. Total claim
l l
|M KOHLS Last 4 digits of account number _ _ _ _ $ 816_()()
Nonpriority Creditors Name
Wh n was the debt incurred? 06/25/2016
POB 3115 ° _-_-
Number Street
A fth d o fle, th |aim`s:Ch k ||that l .
lvllLWAui<EE, Wl 53201 sp ° at°y “ ' pp ' pp a appy
city State ZlP Code n §Contlngent
El luniiquidated
Who incurred the debt? Check one. n ;Dlsputed
q Debtor1 only l
El center 2 only Type of NoNPRioRiTY unsecured claim:
n Debtor 1 and Debtor2 only n :Student loans
n At west one °f the nebt°rs ann another n jObligations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt :Y°u d'd n°f fel>°n as priority claims 4 n
n Debts to pension or profit-shaan plans, and other similar debts
ls the claim subject to offset? d lowery Specify CHARGE ACCOUNT
a No
El Yes
ONEMA|N Last 4 digits of account number _ _ _ _ $ 2,230.00
Nonprioiity Creditors Name 1
When as the debt incurred? 06/23/2017
POB 1010 ‘” __~
Number Street As of the date o f le the la`m 's Ch k all that l
i u , : ec a .
EvANSvlLl_E, lN 47706 l y ' ° ' ' pp y
City State Z|P Code n ` Contingent
_ Cl unliquidated
Who incurred the debt? Check one. n l Disputed
a Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§ Debtor1 and Debtor2 only D; Student loans
A! least one °f the nebt°rs ann an°tner 03 Obiigations arising out of a separation agreement or divorce that
Cl check ii this claim is for a community debt f y°u nn "°‘ reF°n as pn‘,’"‘y °n'ms . _
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? di Other. Specify NOTE LOAN
g No
n Yes
_._.11
_ t $ 1 ,460.00
SYNCB/MEGA GROUP La$t 4 digits cf account number _ _ ___ _
Nonprion'ty Creditors Name 1
when th t- 7 02/01/2017
POB 965036 l was e deb incurred
Numbe' Street A \ofth dt o ri th l ' ' ~ch k iitht i
ORLANDO, FL 32896 s: e aey u ie, ecaimis. ec a a appy.
city State ZlP Code U; Contingent

Who incurred the debt? Check one_

a Debtor1 only

n Debtor2 only

n Debtor 1 and Debtor 2 only

Cl At least one cf the debtors and another

n Check if this claim is for a community debt

ls the cla|m subject to offset?

a No
n Yes

Officiai FOlTrl 106E/F

Cli unliquidated
nl Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

ny Debts to pension or profit-sharing plans, and other similar debts

al Other. Specify CHARGE ACCOUNT

Schedule ElF: Creditors Who Have Unsecured Claims page6_ ottl_

Case 19-12740-ab|
newell YARiTZA TORRES-CUEVAS

DOC 1 Entered 05/01/19 15:15:15 Page 35 of 66

 

First Name Middle Name Last Name

Case number lirlmcwhl

m Your NONPR|OR|TY Unsecured claims - continuation Page

After listing any entries on this page, rlumber them beginning with 4.4, foll ed by 4.5, and so forth. Total claim
l

HE THE HOME DEPOT/CBNA

 

Nonprion`ty Creditors Name

 

 

Last4 digits of account number __ __ _ _ $ 510_()()

Whén was the debt incurred? 01/04/2017

 

 

 

 

 

 

 

 

 

POB 6497
Number Street t . .
As fthe date ou file, the claim is: Check all that a l _
Sloux FAl_l_s, so 57117 p y ppy
city state zlP code El Contingent
Cl `Llniiquidated
Who incurred the debt? Check one. n lDlspuled
a Debtor 1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim: ‘
n Debtor1 and Debtor 2 only n Student loans
a Al least °ne °l lna debtors ana an°lnar n Obiigations arising out of a separation agreementh divorce that
_ _ . . you did not report as priority claims
n Check ll thls clalm ls for a communlty debt El peth to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? d bther_ Specify CHARGE ACCOUNT
il Nc
Cl Yes
UPSTART NETWORK lNC Last4 digits of account number _ _ __ _ $ 5,883.00
Nonpriority Creditofs Name ‘
Wh n was the debt incurred? 06/26/2017
POB 1503 p
Number Street
As of the date ou file, the claim ls: Check all that a l .
sAN cAnl_os, cA 94070 y pp y
city State ZlP Code Cl contingent
_ El Uniiquidated
Who incurred the debt? Check one. n blspuled
q Debtor1 only 1
El Debtor 2 only Type of NoNPRioRlTY unsecured claim:
g Debtor 1 and Debtor 2 only n $ludenl loans
Al leasl one °l lna aebl°ls ana an°lnar El bligations arising out of a separation agreement or divorce that
Cl Check if this claim ls for a community debt lou ala nol lepon as pllollly clalms
n peth to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? m cher. Specify |NSTALLMENT
g No
n Yes
l _ _ 5 61 .00
p|_US FOUR INC Last4 digits of account number _ _ _
Nonprloiity Creditors Name 1
Wheln was the debt lnc rred? 08/29/2018
POB 95846 l " -_-
Nllmbel slleel As of the dat ou flle the claim `s Ch k ll that l
, i : ec a a .
LAS vEGAS, Nv 89193 ° y ""y
city state ziP code [| Contingent

Who incurred the debt? Check one.

q Debtor1 only

El Debtor2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

g No
n Yes

n Un|iquidated
a nisputed

Type of NONPR|OR|TY unsecured claim:

n $ltudent loans

a ¢b|igations arising out of a separation agreement or divorce that
you did not report as priority claims

El ibeth to pension or profit-sharing plans, and other similar debts

g ¢ther. Specify COLLECT|ON

Officiai Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page7_ of\_l_

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 36 of 66

Debtor1 YARlTZA TORRES-CUEVAS

 

First Name Mlddle Name ` Last Name

Case number tlrl<newni

mar NONPR|OR|TY Unsecured Claims - Continuation Plage

 

 

 

 

 

 

 

 

 

§
After listing any entries on this page, ignber them beginning with 4.4, foll wed by 4.5, and so forth. Total claim "
l
§ ~ - l
4 SYNCHRONY HOME Last 4 digits of account number __ _ _ __ $ 11461'00
Nonprionty Creditors Name
POB 960061 when was the debt incurred? 03/22/2019
N b §
gl`:lT:AND(S)"eel‘:L 32896 As of the date you flie, the claim is: check all that apply
Cl'ty State ZlP Code n jContingent
Cl luniiquidated
Who incurred the debt? Check one. n lDlspuled
q Debtor 1 only l
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§ Debtor1 and Debtor2 only n lsludenl loans
A‘ least one °f the debtors and another n iOb|igations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt ly°u d'd not report as pm_)my c|‘_a'ms _ .
n lDebts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? Zlother1 Specify CHARGE ACCOUNT
g No
n Yes
HE lC SYSTEM Last 4 digits of account number __ _ __ $ 2l817.00 l
Nonpriority Creditors Name l
POB 64437 Wllen was the debt incurred? 04/01/2019
Number Street 1 . .
S-l- PAUL MN 55164 As‘of the date you file, the claim is: Check all that app|y.
city state zlP code C| Contingent
_ Ell unliquidated
Who incurred the debt? Check one. al Dlspuled
m Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§ Debtor 1 and Debtor 2 only ul Sludenl loans
At least one of the debtors and another al Obiigations arising out of a separation agreement or divorce that
El check if this ciaim is for a community debt l y°u d‘d "°‘ 'ep°" as p"°"“' °'a'ms
Ell‘ Debts to pension or profit-shaan plans, and other similar debts
ls the claim subject to offset? q Other_ Specify COLLECT|ON
a No l
n Yes
$ 1,000.00 1
AD ASTRA Last 4 digits of account number _ _ _ _

 

Nonprionty Creditor's Name

POB101928 DEPT 1911

 

 

Number Street
B|RN||NGHAN|, AL 35210
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 oniy

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

g No
El Yes

Officiai Form 106E/F

Schedule EIF: Creditors WhotHave Unsecured Claims

When was the debt incurred? 03/11/2019

As of the date you tile, the claim is: Check all that app|y.

ul Contingent
Cll unliquidated
Cli Disputed

Type of NONPR|OR|TY unsecured claim:

El1 Student loans

El1 Obiigations arising out of a separation agreement or divorce that
l you did not report as priority claims

a Debts to pension or profit-shaan plans, and other similar debts

m other. Specify COLLECT|ON

page§__ of\\_

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 37 of 66

Debtor 1

 

First Name Middle Name Last Name

m Your NONPRIOR|TY Unsecured Claims - Continuation Page

After listing any entries on this page, r1umber them beginning with 4.4, fo||cwed by 4.5, and so forth. Total claim

§

PROGRESS|VE

 

Nonpriority Creditors Name

256 W DATA DR|VE

 

 

Number Street
DRAPER, UT 84020
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

Cl Debtor2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

d ua
n Yes

Case number (l/tnawnl

t

 

Last 4 digits of account number _ _ _ _ $ 2’361'00
when was the debt incurred? 03/17/2019

As of the date you file, the claim is: Check all that apply.

0 lContingent

Cl iunliquidated
l

n lDisputed

Typle or NoNPRioRiTY unsecured claim:

n lStudent loans

n bb|igations arising out of a separation agreement or divorce that
you did not report as priority claims
0 lDebts to pension or profit-sharing plans, and other similar debts

a `Other Specify |NSTALLMENT

 

l_l_c

 

 

 

 

Last 4 digits of account number _ _ _ _ $
Nonpriority Creditors Name
When was the debt incurred?
N b st t 5
um er ree As of the date you file, the claim is: Check all that apply
City State ZlP Code 0 Contingent
Cl unliquidated
Who incurred the debt? Check one. n blspuled
n Debtor1 only
Cl Debtor 2 only Typle or NoNPRloRiTY unsecured claim:
g Debtor1 and Debtor2 only n Student loans
At least one of me debtors and another 0 Obiigations arising out of a separation agreement or divorce that
Cl check irthis claim is for a community debt V°“ d'd "°‘ 'eP°“ as pr"?my °'?'"‘s t t
0 Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? C| when Specify
Cl No
Cl Yes
l_l a

 

Nonpriority Creditor's Name

 

Number Street

 

City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

Cl Debtor 2 only

Cl Debtor1 and Debtor 2 only

n Af least One Of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

m No
Cl Yes

Oflicia| Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number _ _
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

a lContingent
Cl unliquidated
0 pisputed

Type or NoNPRloRirY unsecured claim:

Cl student loans

m Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims

0 loeth to pension or profit-sharing plans, and other similar debts
0 Other. Specify

page9_ of“_

Case 19-12740-ab|
Dewa YARszA TORRES-CUEVAS

First Name Middle Name Last Name

md Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

DOC 1 Entered`OB/Ol/lQ 15:15:15 Page 38 of 66

Case number <,ri<nuwn>

 

 

Officiai Form 106E/F

example, if a collection agency is t ing to collect from you for a debt you owe to someone else, list the original creditor' in Parts 1 or
2, then list the collection agency he e. Similarly, |f you have more than onel creditor for any of the debts that you |isted' ln Parts 1 or 2, list the
additional creditors here. lf you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

JUSTICE COU RT On which entry in Part1 or Part 2 did you list the original creditor?

Name

200 LEW|S AVE Line L‘ ll `of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
N“m°e' S"ee‘ m Part 2: Creditors with Nonpriority Unsecured Claims

 

LAS VEGAS, NV 89101

 

 

 

Last 4 digits of account number _

City m q State Z|P Code 4

KOSTER F|NANCE On which entry in Part 1 or Part 2 did you list the original creditor?

Name j

4310 S CAMERON ST STE 9 Line l.ll iof (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number Street q Part 2: Creditors with Nonpriority Unsecured

 

LAS VEGAS, NV 89103

 

Claims

Last 4 digits of account number

 

 

 

City State Z|P‘ Code

CLAUD|A VOGEL MD On which entry in Part1 or Part 2 did you list the original creditor?

Name `

10561 JEFFREYS ST #-21 1 LineL\__ of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
N"m°e' S“e°’ g Part 2: Creditors with Nonpriority Unsecured

 

HENDERSON, NV 89052

 

 

 

 

 

 

 

Claims

Last 4 digits of account number _

City ` 7 state ZlP Code l , w ,

SPRINT on which dntry in Part 1 or Part 2 did you list the original creditor?

Name `

6480 SPR|NT pKWY B|_DG 13 Line L`-` of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims

Number S"ee‘ g Part 2: Creditors with Nonpriority Unsecured
Claims

QVERLAND PARK’ KS 66251 Last4 digits of account number_ _ ___ _

city State zlP code §

RAP|D CASH On which entry in Part 1 or Part 2 did you list the original creditor?

Name

PO BOX 780408 LineL\ \(b of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims

N“m°e' S"ee‘ g Part 2: Creditors with Nonpriority Unsecured

 

W|CH|TA, KS 67278

 

Claims

Last 4 digits of account number_

 

 

 

 

 

 

 

 

 

 

City State ZlF' Code
l
On which ehtry in Part 1 or Part 2 did you list the original creditor?
Name `
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
N“m°e' S“e°’ Cl Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _ _
WH(v.`;ity State ZlP Code l
Name On which ehtry in Part1 or Part 2 did you list the original creditor?
Line df (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number Street
El Part 2: Creditors with Nonpriority unsecured
Claims
Last 4 digits of account number_ _ _ _

City State ZlP Code

Schedule ElF: Creditors Who Have Unsecured Claims

pagel_ ah

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 39 of 66

Debtor 1 l Case number irrimownl
First Name Middle Name Last Name l

m Add the Amounts for Each Type of Unsecured Claim

S. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $ O_OO
from Part1 6b. Taxes and certain other debts you owe the
government 6b. $ 0.00
6c. Claims for death or personal injury while you were
intoxicated 6d. $ 0.00
6d. Other. Add all other priority unsecured claims. l
Write that amount here. 6d. + $ 0_00
6e, Tota|. Add lines 6a through 6d. 6e.
$ 0.00
Total claim
Total claims 6f. Student loans 6t $ 0_00
fr°m Part 2 69. Obiigations arising out of a separation agreement
or divorce that you did not report as priority y 0 00
claims 69. $______'_
6h. Debts to pension or profit-sharing plans, and other l
similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims.
write that amount here. sir + $ 36,380.00
6j. Total. Add lines 6f through 6i. 6jt
y 3 36,380.00

 

 

 

Ofiicia| Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims page n of \_\

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 40 of 66

Fill in this information to identify your case:

Deb,o, YARszAToRREs-¢uEvAs

First Name Middle Name Last Name

 

Debtor 2
(Spouse lt filing) Flrst Name Mlodle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number

umwa El check if this is an
amended filing

 

 

 

Officiai Form 1066 j
Schedule G: Executory Contracts andlUnexpired Leases 12/15

 

 

Be as complete and accurate as possible. |f two married people are filing tog ether, both are equally responsible for supplying correct
information. |f more space is needed, copy the additional page,l fill it out, number the entries, and attach it to this page. On the top of any
additional pages write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
q No. Check this box and tile this form with the court with your other schedules You have nothing else to report on this form.
El Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B. Property (Officia| Form 106A/B).

2. List separately each person or company with whom you have the contract or |ease. Then state what each contract or lease is for (for
example, rent, vehicle |ease, cell phone). See the instructions for this form lin the instruction booklet for more examples of executory contracts and
unexpired leases

Person or company with whom yoi!i` have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZlP Code

2.2

 

Name

 

Number Street

 

City j …State k ZlP Code
2.3

 

Name

 

Number Street

 

City State 1 ZlP Code
2.4

 

Name

 

Number Street

 

 

 

 

city q stare izll= code
2.5
Name
Number Street
City State ZlP Code
l

Officiai Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 of_1_

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 41 of 66

Fill in this information to identify your case:

nation YAanzA TonnES-duEvAs

First Name Middle Name Last Name

Debtor 2
(Spouse, if h|ing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District Of Nevada

Case number
(lf known)

 

 

El check if this is an
amended filing

 

Officiai Form 106H
Schedule H: Your Codebtors l 12115

Codebtors are people or entities who are also liable for any debts you may Have. Be as complete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct info tion. lf more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page t this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)

m No
a Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
An'zona, Califomia, ldaho, Louisiana, Nevada, New Mexico, Puerlo Rico, Te)ias, Washington, and Wisconsin.)

a No. Go to line 3. 1
El Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

UNo

a Yes. ln which community state or territory did you live? l . Fill in the name and current address of that person.

 

Name of your spouse. fenner spousel or legal equivalent

 

 

Number Street

 

city state zlP dade

3. |n Coiumn 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor oil cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106EIF), ot Schedule G (Official Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to f|l| out Coiumn 2. l
l
Co/umn 1.' Your codebtor ‘ Coiumn 2.' The creditor to whom you owe the debt

l Check all schedules that app|y:

 

 

 

 

 

 

 

 

 

 

N l Cl Schedule D, line
ame y
El Schedule E/F, line
Number Street n Schedule G, line
City ` State ZlP Code
N Cl Schedule D, line
ama
Cl Schedule E/F, line _
Number Street Cl Schedule G, line
city ` state zlP{ code
Name ` a Schedule D, line
Cl Schedule E/F, line ____
Number Street Cl Schedule G, line
City ` State Z|R Code

Ofiicial Form 106H Schedule H: Your Godebtors page 1 ofl__

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 42 of 66

Fill in this information to identify your case:

 

Debtor1 YAR|TZA TORRES-CUEVAS

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

Case number Check if this iSZ

(lfknown)
El An amended filing

El A supplement showing postpetition chapter 13
income as of the following date;

OfilClal FOrlTl 106| l m
Schedule l: Yourlncome q 12/15

Be as complete and accurate as possible. |f two married people are filing tr;iether (Debtor 1 and Debtor 2), both are equally responsible for

 

 

 

supplying correct information. |f you are married and not filingjoint|y, and our spouse is living with you, include information about your spouse.
|f you are separated and your spouse is not filing with you, do not include i` formation about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment

 

 

 

information. Debtor1 ` Debtor 2 or non-filing spouse
|f you have more than one job,
attach a separate page with 1
information about additional Emp|°yme"t status m Employedl n Employed
employers. n Not employed n Not employed
include part-time, seasonal, or `
self-employed work.

_ _ occupation HOUSEKElEPER
Occupatlon may include student l
or homemaker. if it applies. y

Employer’s name THE S|GNATURE

Employer’s address 3799 LAS yEGAS BLVD s
Number Street Number Street

 

 

LAS VEGAS NV 89109
City State ZlP Code City State ZlP Code

 

 

How long employed there? 3 YRS

Give Detai|s About Monthly income

Estimate monthly income as of the date you file this fonn. lf you have nothing to report for any |ine, write $0 in the space include your non-filing
spouse unless you are separated ‘

lf you or your non-filing spouse have more than one employer, combine the irlformaiion for all employers for that person on the lines
below. lf you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). |f not paid month|y, ca|dulaie what the monthly wage would be.` 2. $ 2’691 _12 $
3. Estimate and list monthly overtime pay. ` 3, + $ 0.00 + $
4. Calculate gross income. Add line 2 + line 3. y 4. $ 2,691-12 $

 

 

 

 

 

Officiai Form 1061 Schedule l: ¥our lncome page 1

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 43 of 66

Debtor1 YAR|TZA TORRES-CUEVAS

1

First Name Middle Name 1 Last Name
For Debtor 1 For Debtor 2 or
y ngn-fiiing spguse
Copy line 4 here ............................................................................................... 9 4. $ 21691 -12 $
5. List ali payroll deductions:
5a. Tax, Medicare, and Sociai Security deductions 5a. $ 306.14 $
5b. Mandatory contributions for retirement plans 5b. $ 134.56 $
5c. Vo|untary contributions for retirement plans 5c. $ 0.00 $
5d. Required repayments of retirement fund loans 5d. $ 191-70 $
5e. insurance 5e. $ O-OO $
5f. Domestic support obligations 5f. $ O-OO $
59. Union dues Sg. $ 50'50 $
sh. other deductions speeiry; SALE sh. + $ 83.51 + $
e. Add the payroll deductions Add lines 5a + 5b + 5a + sd + se +5f + 59 + 5h1 6. $ 766.41 $
7. Ca|cu|ate total monthly take-home pay. Subtract line 6 from line 4. 7 $ 1 ,924-71 $
8. List ali other income regularly received:
Ba. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0 00 $
monthly net income. Ba. '
sb. interest and dividends sb. $ O-OO $
8c. Fami|y support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child suppoit, maintenance, divorce $ 0 00 $
settlement and property settlement ` 8c. `
8d. Unemp|oyment compensation 1 8d. O-OO $
8e. Sociai Security 5 8€- 0 OO $
8f. Other government assistance that you regularly receive `
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (beneiits under the Supplemental `
Nutrition Assistance Program) or housing subsidies `
Specify: 8f. $ O-OO $
89. Pension or retirement income Bg_ $ 0.00 $
8h. Other monthly income. Specify: 8h. + $ 0,00 + $
9. Add all other income. Add lines 8a + Bb + 8c + 8d + 8e + 8f +Bg + 8h. 9. $ 0.00 $
O.Ca|culate monthly income. Add line 7 + line 9. n $ 1,924_71 + $ = $ 1,924_71
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. ` 10. _--_ - ____-

1

Officiai Form 106|

 

 

 

 

_\

Case number tirtnewni

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. State ali other regular contributions to the expenses that you list in Schedule J.

include contributions from an unmarried partner, members of your household, ylour dependents your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

0.00

 

 

 

 

 

Specify: § 1 1_ + $
2. Add the amount in the last column ot line 10 to the amount in line 11, The result is the combined monthly income. k 1 924 71
Write that amount on the Summary of Ylour Assets and Liabi/ities and Certa/n Statistical /nformation, if it applies 12. __’__'__
1 Combined

13. Do you expect an increase or decrease within the year after you file this fbrm?

No.

i

monthly income

 

D Yes. Explain;

 

 

Schedule |: Your income

page 2

 

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 44 of 66

Fill in this information to identify your case:

 

 

 

 

D m 1 YARiTzA TonnEs-Q`uEvAs 1 . . . _

e or FirstName Middle Name LastName ` Check |f thls |S~
Debtor2 ` ~
(Spouse, if filing) First Name Middle Name LastName l n An amended fi||ng ' '

_ 1 l n A supplement showing postpetition chapter 13

United States Bankruptcy Court forthe: District Of Nevada l expenses as of the following date:
Case number m

(ifknown)

 

 

 

Officiai Form 106J ;
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On lhe top of any additional pages, write your name and case number
(if known). Answer every question.

m Describe Your Household

1. is this a joint case?

 

 

w No. Go to line 2.
0 Yes. Does Debtor 2 live in a separate household?

0 No
0 Yes. Debtor 2 must f le Officiai Form 106J- 2, Expenses for Separdte Household of Debtor2

 

 
  
   

 

 

 

 

 

')
2 D° you have dependents 0 No relationship to Dependent’s Does dependent live
Do not list Debtor 1 and d Yes_ Fi|| Oui this information for 1 or Debtor 2 age with you?
Debtor 2. each dependent .......................... a
No
Do not state the dependents 15 w Y
names. es
8 a No
Yes
0 No
a Yes
j 0 No
` a Yes
0 No
a Yes
3. Do your expenses include w No

expenses of people other than
yourself and your dependents? a Yes

m Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy` is filed. |f this' is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedulel: Yourlncome (Official Fbrm 106|. ) Y°Ul’ expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and
3 800.00
any rent for the ground or lot. 4 ____-_-

if not included in line 4:

4a_ Real estate taxes 4a $ 0.00
4b Property, homeowners or renter’s insurance 4b. $ 0.00
4c Home maintenance, repair, and upkeep expenses 4c. $ 0.00

$ 0.00

4d. Homeowner’s association or condominium dues 4d.

Officiai Form 106J j Schedule J: Your Expenses page 1

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 45 of 66

Debtor1 YAR|TZA TORRES-CUEVAS

18.

19.

20.

First Name Middle Name l Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Uti|ities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c Teiephone, cell phone, intemet, satellite, and cable services

sd Other. Specify:

 

. Food and housekeeping supplies

. Chi|dcare and children’s education costs

. Ciothing, iaundry, and dry cleaning

Persona| care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitab|e contributions and religious donations

insurance. l
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a Life insurance
15b. Health insurance
15c. Vehicie insurance

15d. Other insurance Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or Z`D.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicie 1
17b. Car payments for Vehicie 2

17c. Other. Specify:

 

17d. Other. Specify:

 

`i'

Case number (iixnewni

Your payments of alimony, maintena nce, and support that you did not report as deducted from

your pay on line 5, Schedule I, Vourlncome (Official Form 106|).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or oh Schedule I: Vourlncome.

20e. Moitgages on other property

20b. Real estate taxes

20e. Property, homeowners or rentei“s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner’s association or condominium dues

Officiai Form 106J ` Schedule J: Your Expenses

 

6a.

6b.

SC.

6d.

15b.
15c.

15d.

16.

17b.

1 7c.

17d.

18.

20e.

20b.

20e.

20d.

20€.

Your expenses

$

€H€H€H€H€H€H€H€H€H

€H€H€H€H €H

€H€H€H€H

€H€H€H€H

48

 

0.00

200.00
60.00

180.00
0.00

600.00
0.00
50.00
30.00
0.00

120.00

0.00
0.00

0.00
0.00

150.00
0.00

0.00

406.00
0.00
0.00
0.00

0.00

0.00

0.00
0.00
0.00
OtOO
0.00

 

page 2

Case 19-12740-ab| Doc 1 Entered305/01/19 15:15:15 Page 46 of 66

Debtor 1 YAR lTZA TOR RES'CU EVAS 1 Case number irr)<newni

 

First Name Middle Name Last Name

21. Other. Specify:

 

22. Ca|cu|ate your monthly expenses.
223. Add lines 4 through 21.
22b. Copy line 22 (monthiy expenses for Debtor 2), if any, from Officiai Form iOGJ-Z

22c Add line 22a and 22b. The result is your monthly expenses.

23. Ca|cu|ate your monthly net income.

23a. Copy line 12 (your combined monthly/ncome) from Schedule I.

23b. Copy your monthly expenses from line 22c above_

230. Subtract your monthly expenses from your monthly income_
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year orito you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

g No.

n Y€‘S- Explain here:

Ofnciai Form 106J l Schedule J: Your Expenses

21,

223,

22b.

220.

23b4

230.

 

 

 

 

 

+$ 0.00
$ 2,596.00
$ 0.00
$ 2,596.00

$ 1,924.71

_ 5 2,596.00

$ -671.29

 

page 3

 

 

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 47 of 66

Fill in this information to identify your case:

owen YARiTzA ToRREs cuEl\/As

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name test Name

 

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

Case number
(if known)

 

El check if this is an
amended filing

 

 

Officiai Form 106Dec
Declaration About an individual pebtor’s Schedules wis

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in` connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- sign Bel°w

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

El No
M Yes. Name of person AMY MlLLER

. Attach Bankruptcy Petition Preparefs Notice, Declaration, and
Signature (Official Form 119)_

Under penalty of perjury, | declare that l have read the summary and schedules filed with this declaration and
that they re true and correct.

X 7 X

 

Signaturle of Debtor 101 Signature of Debtor 2
Date Ol“(l Date
MM/ DD / YYYY MM/ DD /`YW¥

l l

thcia| Form 106Dec Declaration About an individual Debtor’s Schedules

Case 19-12740-ab|

Fill in this information to identify your case:

Debtor 1 YARITZA TORRES~OUEVAS

 

First Name illiddie Name

Debtor 2

Last Name

 

(Spousel if tiling) First Name Middle Name

Last Name

United States Bankruptcy Court for the: D|STFliCT OF NEVADA

Case number

 

(if known)

 

 

fo'icial Form 107

Doc 1 Entered 05/01/19 15:15:15 Page 48 of 66

Ci cheek if this is an
amended filing

Statement of Financiai Affairs for lndividluals Fi|ing for Bankruptcy 04/16

 

Be as complete and accurate as possible. if two married people are filing tog
information. if more space is needed, attach a separate sheet to this form. 0

number (if known). Answer every question.

 

m$ive Details About ¥our Marital Status and Where ¥ou l.iived Before

ether, both are equally responsible for supplying correct
n the top of any additional pages, write your name and case

 

1. What is your current marital status?

[:l Man'ied
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

MNO

[:l Yes. List ali of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1:

 

Number Street

 

 

City State ZlP Code

 

Number Street

 

 

city state ziP code

 

 

 

 

 

 

Dates Debtor1 De tor 2: Dates Debtor 2
lived there i lived there
[:l 1Same as Debtor 1 [:l Same as Debtor 1
From From
Number Street
To To
City State ZlP Code
[:l Same as Debtor 1 [:l Same as Debtor 1
From From
Number Street
To To

 

 

City

State ZlP Code

3. Within the last 8 years, did you ever§ live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Caiifornia, idaho. Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wlsconsin.)

MNO

[:l Yes. Make sure you fill out Schedule H: Your Codebtors (thciai Form 106H).

Part 2: Explain the Sources of Your lncome

 

*i

Officiai Form 107

Statement of Financiai Affairs for indiv

 

-duals Fiiing for Bankruptcy page 1

Case 19-12740-ab|

YARiTZA TORRES-CUEVAS

Debtor 1

Doc 1 Entered 05/01/19 15:15:15 Page 49 of 66

 

First Name Middle Name

Last Name

Case number (ifi<newn)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income youl received from ali jobs and ali businesses including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

n No
U Yes. Fill in the details

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar years

(January 1 to December 31,29]18 )
YYYY

For the calendar year before that:
(January 1 to December 31 , 201 7 )
YYY¥

Debtor 1

Sources of income
Check all that apply.

m Wages, commissions

bonuses tips
n Operating a business

m Wages commissions
bonuses tips

n Operating a business

m Wages commissions
bonuses tips

n Operating a business

l

Gro§s income

(bef re deductions and
excl sions)

$ ` 9,418.92

$ 33,757.00

$ ‘ 30,100.00

5. Did you receive any other income during this year or the two previous calendar years?

include income regardless of whether that income is taxable. Exampies of ot
unemployment, and other public benefit payments; pensions; rental income;
gambling and lottery winnings if you are filing a joint case and you have inco

 

Debtor2

Sources of income
Check all that apply.

n Wages, commissions

bonuses tips
n Operatlng a business

n Wages commissions
bonuses tips

n Operating a business

m Wages, commissions
bonuses tips

U operating a business

List each source and the gross income from each source separately Do not include income that you listed in line 4.

UNO

Ei Yes. Fill in the details

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,2018 )
YYYY

Debtor1

Sources of income
Describe beiow.

Gro ss income from
eaci source

(bef )re deductions and
exclusions)

 

D¢bwr 2

Sources of income
Describe beiow.

 

 

 

For the calendar year before that:

 

(January 1 to December 31,2017
wYY

 

 

Officiai Form 107

Statement of Financiai Affairs for |ndiyidua|s Fi|ing for Bankruptcy

Gross income

(before deductions and
exc|u sions)

ier income are alimony; child support; Sociai Security,
nterest; dividends; money collected from lawsuits; royalties; and
“ne that you received together, list it only once under Debtor 1.

Gross income from
each source

(before deductions and
exclusions)

page 2

Debtor1 YAR|TZA TOR RES'CUEVAS Case number tlrinownl

Case 19-12740-ab|

 

First Name

Middle Name

Last Name

List Certain Fayments You Made Before You Filed for Bankruptcy

Doc 1 Entered 05/01/19 15:15:15 Page 50 of 66

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

n No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Cjonsumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, fami|y, or household purpose."

During the 90 days before you filed for bankruptcy, did you pay any1 creditor a total of $6,425* or more?

n No. Go to line 7.

n Yes. List below each creditor to whom you paid a total of $6,42§* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as

* Subject to adjustment on 4/01/19 and every 3 years after that for .

child support and alimony. A|so, do not include payments o an attorney for this bankruptcy case.

 

m Yes. Debtor1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

M No. Go to line 7.

a Yes. List below each creditor to whom you paid a total of $600 r more and the total amount you paid that
creditor Do not include payments for domestic support o igations such as child support and
alimony. A|so, do not include payments to an attorney for this bankruptcy case.

Officiai Form 107

Creditors Name

Dates of Total amount paid Amount you still owe
payment j

 

Number

Street

 

 

City

State ZlP Code

 

Creditors Name

 

Number

Street

 

 

city

State ZlP Code

 

Creditors Name

 

Number

Street

 

 

city

State ZlP Code

l

Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy

:ases filed on or after the date of adjustment

Was thls payment for...

a Mortgage

a Car

n Credit card

a Loan repayment

a Suppliers or vendors

a Other

a Mortgage

n Car

a Credit card

a Loan repayment

n Supp|iers or vendors

n Other

a Mortgage

n Car

n Credit card

n Loan repayment

a Suppiiers or vendors

n Other

page 3

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 51 of 66

Debtor1 YAR|TZA TORRES-CUEVAS

First Name

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

Case number <lrl<nown)
Middle Name Last Name

{..

/nsiders include your reiatives; any general partners relatives of any generaiipartners; partnerships of which you are a general partner,
corporations of which you are an ofiicer, director, person in controi, or owner;of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations
such as child support and alimony.

MNo

a Yes. List ali payments to an insider.

 

 

 

 

 

Dates of To ` amount Amount you still Reason for this payment
payment paid owe
$ $
insiders Name
Number Street
City State ZlP Code
$ $

 

insiders Name

 

Number Street

 

 

city

State ZiP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

include payments on debts guaranteed or cosigned by an insider.

MNo

El Yes. List ali payments that benefited an insider.

 

 

 

 

 

Dates of Totaj amount Amount you still Reason for this payment
payment pa‘d\ °w° include creditors name
insiders Name $ $
Number Street
City state zlP code
$ $

 

 

lnsiders Name

 

Number Street

 

 

City

Officiai Form 107

State ` ZlP Code

Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 4

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 52 of 66

Debtor 1 YAR|TZA TORRES-CUEVAS Case number (llknown)

First Name Middle Name Last Name

 

 

identify Legal Actions, iRepossessions, and Foreciosures

 

9. Within 1 year before youl filed for bankruptcy, were you a party in any iawsuit, court action, or administrative proceeding?
List ali such matters including personal injury cases small claims actions divorces collection suits paternity actions support or custody modifications
and contract disputes

Cl No
M Yes. Fill in the details

 

 

 

 

 

 

 

 

Nature of the case 1 Court or agency Status of the case
JUDGMENT JusTlcE couRT

ease me KosTER FlNANCE m Name q pend.ng
YARszA TonnEs CuEvAs 200 LEW|S AVENUE n °“ a°°°a'

Number Street n ConC|uded
Case number 190004253 LAS VEGAS NV 89101

City State ZlP Code
Case title Court Name n Pending

n On appeal

Number Street n COnC|uded
Case number

City State zlP Code

10. Within 1 year before you filed for bankruptcy, was any of your property;repossessed, foreclosed, garnished, attached, seized, or levied?
Check ali that apply and fill in the details beiow.

M No. Go to iine11.
Cl Yes. Fiii in the information beiow.

Describe the property Date Value of the property

 

 

Creditors Name

 

Number Street Explain what happened

Cl Property was lrepossessed.

Cl Property was toreciosed.

Cl Property was garnished

city state zlP code Cl Property was attached seized, or ievied.
‘ 1

 

 

Describe the prope+ty Date Value of the property

 

Creditors Name

 

 

 

Number Street `
Explain what hapAned
Cl Property was irepossessed.
Cl Property was iforeciosed.
Ciw 5th ZlP Code m Property was igarnlshed.
m Property was iattached, seized, or ievied.

Ofticiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 5

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 53 of 66

Debtor1 YAR|TZA TORRES'CUEVAS Case number tlri<,.ew,.l

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

MNo

Cl Yes. Fill in the details

 

 

 

 

 

Describe the action the creditor took Date action Amount
` was taken
Creditors Name
$
Number Street
Ci'¥ State Z'P Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your propertyiin the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another officia|?

g No
Cl Yes

List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

MNo

Cl Yes. Fill in the details for each gift

 

 

 

 

 

 

 

 

Gifts with a total value of more than 5600 Describe the gifts t Dates you gave Value
per person § the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZlP Code
Person’s relationship to you
Gifts with a total value of more tha:h 5600 Describe the gifts l Dates you gave Value
per person 1 ` the gifts
_ $
Person to Whom You Gave the Gift
$

 

 

 

N u mber Street

 

City State ZlP Code

Person’s relationship to you

Officiai Form 107 `Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 6

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 54 of 66

Debtor1 YAR|TZA TORRES'CUEVAS 1 Case number (,ti<nawn)

First Name Middle Name Last Name

 

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

mNo

Cl Yes. Fill in the details for each gift or contribution.

G|f\s or contributions to charities j Describe what you contributed Date you Value

that total more than $600 ` contributed

 

Charity's Name

 

 

Number Street

 

City State ZlP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankrluptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MNQ

Cl Yes. Fill in the details

Describe any insurance coverabe for the loss Date of your Value of property
loss lost

Describe the property you lost and
how the loss occurred

` include the amount that |nsuran has paid. List pending insurance
claims on line 33 of Schedule : Property,

must Certain Payments or Transfers

; 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attomeys bankruptcy petition preparers or credit counseling agencies for services required in your bankruptcy
Cl No
m Yes. Fill in the detaiis.

 

 

AMY M|LLER Description and value of any pri>perty transferred 3;:1; ?;yx::t or Amount of payment
Person Who Was Paid j made

3565 3 EASTERN AVE FOR PREPAR|NG ALL THE FORMS FOR MY

Number Street CHAPTER 7 F|L|NG $ 20000

 

 

LAS VEGAS NV 89123

City State ZiP Gode

 

amy@amytaxesnmore.com

Emall or webs'rte address

 

 

, Person Who Made me ii’aymentl if Not You

…,,. .» c,~.. …W,_..,.a ,~,, ,, … M_,,_w

Officiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 7

Case 19-12740-ab|

Debtor 1

YAR|TZA TORRES-CUEVAS

Case number ilf known)

Doc 1 Entered 05/01/19 15:15:15 Page 55 of 66

 

 

First Name

Middle Name

Last Name

Descrlpt|on and value of any +roperty transferred
l

 

Person Wno Was Paid

 

N umber Street

 

 

City state

Z|P Code

 

Emall or website address

 

Person Who Made the F’aymentl it Not You

Amount of
payment

Date payment or
transfer was made

, 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNo

0 Yes. Fill in the details

Descrlptlon and value of any property transferred

 

Person Who Was Paid

 

Number Street

 

 

City State

Z|P Code

Date payment or Amount of payment
transfer was
made

$

$

18. Within 2 years before you filed for bankruptcy, did you seii, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement

MNo

0 Yes. Fill in the details

Descrlpt|on and value of pro erty
transferred
l

 

Person Who Received Transfer

 

 

 

 

 

 

 

Number Street

City State ZlP Code
Person’s relationship to you

Person Who Received Transfer

Number Street

city state ZlF> code

Person’s relationship to you

Ofiicia| Form 107

 

Statement of Financiai Affairs for individuals Filing for Bankruptcy

Describe any property or payments received
or debts paid in exchange

Date transfer
was made

page 8

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 56 of 66

Debtor 1 YAR |TZA TOR RES'CUEVAS Case number tltknewnl

First Name Middle Name Last Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are oftenl called asset-protection devices.)

ENO

El Yes. Fill in the details.

Description and value of the piroperty transferred Date transfer
j was made

Name of trust

 

t . ,. t…,,.~ _“._ .WW

List Cortaln Financiai Aceounts, lnstrumonts, Safo Doposlt loxos, and Storago Unlts

 

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
‘ closed, soid, moved, or transferred?
include checking, savings money market, or other financial accounts certificates of deposit; shares' ln banks credit unions,
brokerage houses pension funds, cooperatives associations and other financial institutions

MNo

El Yes. Fill in the details

 

 

Last 4 digits of account num er Type of account or Date account was Last balance before
instrument closed, soid, moved, closing or transfer v
or transferred ’
Name of Financiai institution
xxxx-_ _ _ _ Ei checking _____ 5
Number street n Savings

n Money market

 

cl Brokerage

 

 

 

City state zlP Code n Other
XXXX- n Checking 5
Name of Financiai institution §
n Savings §
Number street n Money market ,

n Brokerage

 

n Other

 

City State ZlP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities cash, or other valuables?

MNo

El Yes. Fill in the details

 

 

 

 

Who else had access to it? Describe the contents Do you still
have lt?
n No
Name of Financiai institution Name n Yes
Number Street Number Street

 

 

City State ZlP C ode

 

City State ZlP Code

Officiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 9

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 57 of 66

peyton YAR|TZA TORRES'CUEVAS Case number (irknewm

First Name Middle Name Last Name

 

22. Have you stored property in a storage unit or place other than your horne within 1 year before you filed for bankruptcy?
No
El Yes Fill in the details

 

Who else has or had access tci it? Describe the contents Do you still
§ have it?
, n No
' Name of Storage Facility Name ‘ n Yes
Number Street Number Street

 

 

City State ZlP Code

 

City State Z|E Code

identify Property ¥ou l'lold or Gontrol for Somaona Elsa

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
3 or hold in trust for someone.

g No

El Yes Fill in the details

l

Where ls the property? j Describe the property Value

 

Owner’s Name $

 

“ ` Street

 

Number Street

 

 

 

City State ZlP Code

 

City State ZlP Code

Give Detalls About Envlronmantal information

 

For the purpose of Part 10, the following definitions appiy:

l Environmental law means any federa|, state, or local statute or regulation concerning poilution, contamination, releases of
hazardous or toxic substances wastes or material into the air, land, sqi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances wastes or materiai.

l Site means any iocation, facility, or property as defined under any environmental |aw, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites

l Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materiai, poi|utant, contaminant, or similar term.j

Report all notices releases and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental iaw?

MNo

El Yes Fill in the details

 

 

Governmenta| unit Envlronmenta| |aw, |f you know lt Date of notice
Name of site Govemmentai unit
Number Street ` Number Street

________,_
City State ZlP Code

 

 

city state ziP code

Ofiicia| Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 10

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 58 of 66

Debtor1 YAR\TZA TORRES-CUEVAS l easenumbe…

First Name Middle Name 1 Last Name

25. Have you notified any governmental unit of any release of hazardous materiai?

MNo

Cl ves Fill in the details

 

 

 

Governmentai unit 1 Environmentai iaw, if you know it Date of notice
Name of site Govemmentai unit
Number Street Number Street

City State ZlP Code

 

City State ZlP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental |aw? include settlements and orders

EiNo

Cl ves Fill in the details

 

 

‘ s of the
Court or agency 1 Nature of the case §;;;u
Case title
n Pending
Court Name
n On appeal
_____-1__
Number street n Conciuded
Case number ¢i¢y state § lP Code

m Give Datalls About Your Business or ¢onnactlona tq Any Business

27. Within 4 years before you filed for bankruptcy, did you own a busines ' or have any of the following connections to any business?
Cl A sole proprietor or self-employed in a trade, profession, or ot;er activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership

Cl An oft"lcer, director, or managing executive of a corporation

Cl An owner of at least 5% of the voting or equity securities of a corporation

g No. None of the above applies Go to Part12.

5 Cl Yes. Check ali that apply above and fill in the details below for each business.
i Describe the nature of the b`ilsiness Employer identification number

i Do not include Sociai Security number or iTiN.

 

§ Business Name

 

 

 

 

 

 

E|N:__-_______
Number Street
Name of accountant or bookkeeper Dates business existed
From ____ To
City State z|P Code 1
Describe the nature of the insiness Employer identification number
. Do not include Sociai Security number or iTiN.
Business Name `
ElN:__-_______
Number street i`
Name of accountant or bookkeeper Dates business existed
i
From ____ To

 

city state tip code

Ofiicia| Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 11

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 59 of 66

Debtor 1 YAR|TZA TORRES CUEVAS Case number (irknawn)

First Name Middle Name Last Name

 

l
i

Describe the nature of the buFiness Employer ldenvficat'°n number

Do not include Sociai Security number or iTiN.

i`

 

Business Name

 

 

 

§ E|N:__-___________
§ Number Street . .

§ Name of accountant or bookkeeper Dates business existed

>

 

§ From To
5 city state zlP code

 

t_-.m~..,._.,....e,,,, .. .- ...W , __…,_ .. … .W , v l l v . l l . …

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions creditors or other parties

No
Ei Yes Fill in the details beiow.

Date issued

 

Name MM / nn / YYYY

 

Number Street

 

 

City State le’ Code

 

i have read the answers on this Statement of Financiai Affairs and an` attachments and l declare under penalty of perjury that the
answers are true and correct. i understand that making a false statenzent, concealing property, or obtaining money or property by fraud
in connecti,on with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.

18 U. S. C. § 52, 1341, 1519, and 3571.

X X

Signatui*e of Debtor1 Signature of Debtor 2

O‘i~’iS' iq

Did you attach additional pages to Your Statement of Financiai Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

_, w No
Ei Yes

 

Did you pay or agree to pay someone who is not an attorney to help y`ou fill out bankruptcy forms?

UNo

11 Yes. Name of person AMY M|L-LER 1 . Attach the Bankruptcy Petition Preparer“s Notice,
Declaration, and Signature (OfEcia| Form 119).

Ochia| Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 12

 

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 60 of 66

Fill in this information to identify your case:

Debtor1 YARiTzA ToRRES-CuEvAS

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Mtdd|e Name Last Name

 

Un`ited States Bankruptcy Court for the: D|STR|CT OF NEVADA

Case number 0 Check if this is an
<" k"°w"> 3 amended ming

 

 

 

Officiai Form 108
Statement of intention for individuals Filing Under Chapter 7 iam

 

if you are an individual filing under chapter 7, you must fill out this form if: `

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the fonn.

 

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach aiseparate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List ¥our Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors th Have Claims Secured by Property (Official Form 106D), fill in the
information below. 1

identify the creditor and the property that is collateral What o you intend to do with the property that Did you claim the property
5 secur s a debt? as exempt on Schedule C?
Creditor’s
name: M&T BANK El Surrender the property. El No
. _ Ei Retiain the property and redeem it. M Yes
E;;(;n::on of S|NGLE FAM|LY HOME El Reqain the property and enter into a
securing debt Reaffirmation Agreement.

m Retain the property and [exp|ain]:
CONT|NUE MAK|NG PAYMENTS

 

Creditor’s

 

name: TOYOTA MOTOR CREDiT E' S"'i'e“°e"“e P'°°e"`/~ a N°
_ _ ` El Reiain the property and redeem it. w Yes
E;;:Y;lon of TOYOTA RAV4 El Reiain the‘property and enter into a
securing debt Reaffirmation Agreement.
w Reiain the property and [exp|ain]: ___
CONT|NUE MAK|NG PAYMENTS
:a':i;t_OF$ El Sunrender the property. El No
z v ` Ei Retain the property and redeem it. El Yes
E;;:;?;'on of Ei Retain the property and enter into a
securing debt: Reaffirmation Agreement_

El Retain the property and [exp|ain]:

 

§ar:i;f:°r'$ El Surrender the property. m NO
_ ' El Retain the property and redeem it. El Yes

E;sp(;:;'on of ` Ci Retain the'property and enter into a

securing debt Reaffirmat/on Agreement.

Ei Retain the property and [exp|ain]:

 

Ofticiai Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 1

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 61 of 66

Debtor1 YAR|TZA TORRES CUEVAS Case number (/rknown)

First Name Middle Name Last Name

must Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases Unexpired ' ` are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

i
Describe your unexpired personal property leases 1 Wiii the lease be assumed?
Lessor’s name: n No
. . Cl Yes
Descrlption of leased
property:
Lessor’s name: a NO
. . n Yes
Description of leased
property:
Lessor’s name: n NO
Description of leased n Yes
property:
Lessor’s name: n NO
a Yes
Description of leased
property:
Lessor’s name: a NO
a Yes
Description of leased
propeny:
Lessor’s name: n No
_ n Yes
Description of leased
propeny:
Lessor’s name: n No
a Yes

Description of leased
property:

Under pen of perjury, i declare that l have indicated my intention about any property of my estate that secures a debt and any
personal p rty that is subject to an unexpired |ease. `

 

X X

Signature of D tor 1 Signature of Debtor 2

Date 0 | 29 |q Date
MM DD l YYYY MM/ DD/i` YYYY

Officiai Form 108 Statement of intention for |ndividiuais Filing Under Chapter 7 page 2

 

 

Case 19-12740-ab| DOC 1 Entered 05/01/19 15:15:15 Page 62 of 66

Fiii iii this information i° identify Y°iii Case: Check one box only as directed in this form and in

Form 122A-1Supp:
Debtor1 YAR|TZA TORRES CUEVAS

First Name Middle Name Last Name

w 1. There is no presumption of abuse.

Debtor 2
(SpOuSe, if filing) First Name Middle Name Last Name

 

E.l 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A-2).

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

El 3. The Means Test does not apply now because of
qualined military service but it could apply later

Case number
(if Known)

 

 

 

 

 

El Check ifthis is an amended ming

Officiai Form 122A-1
Chapter 7 Statement of Your Current illlonth|y income 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies On the top of any
additional pages, write your name and case number (if known). lt you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military semice, complete and file Statement of Exemption from Fresumption of
Abuse Under § 707(b)(2) (Official Form 1122A-1Supp) with this form. `

m Ca|cu|ate Your Current Monthly income

 

 

l
l
i
i

; 1. ligt is your marital and filing status? Check one only.

Not married. Fill out Column A, lines 2-11.
E.l Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

El Married and your spouse is NOT filing with you. You and your spouse are:
E.l Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

§ E.l Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
' under penalty of perjury thai you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from ali sources ierived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on S ptember 15, the 6-month period would be March 1 through
August 31. lf the amount of your monthly income varied during the 6 months§ add the income for all 6 months and divide the total by 6.
Fill in the result Do not include any income amount more than once. For ex mple, if both Spouses own the same rental property, put the
income from that property in one column only. lf you have nothing to report f r any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

$

; 2. ¥our gross wages, salaryl tips bonuses overtime, and commissions
(before all payroll deductions). $ 2,691.12

§ 3. A|imony and maintenance payments Do not include payments from a spouse if 0 00
Column B is filled in. l $______'_ $

1 4. All amounts from any source which are regularly paid for household expenses
of you or your dependents including child support include regular contributions
l from an unmarried partner, members of your household your dependents parents
; and roommates. include regular contributions from a spouse only if Column B is nol 0 00
filled in. Do not include payments you listed on line 3. $ ' $

§ 5. Net income from operating a business profession, Debtor 1 Debt§)r 2

 

 

§ or farm l

§ Gross receipts (before all deductions) $_ $_,___

' Ordinary and necessary operating expenses - $ - $

Net monthly income from a business profession, or farm $ 0.00 $ § :;,i;i[’ $ 0.00 $
6. Net income from rental and other reel property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ $__

‘ Ordinary and necessary operating expenses - $ - $

§ Net monih|y income from rental or other real property $ O_OO $ 2315 $ 0.00

7. interestl dividends and royalties § § $ O-OO

 

 

Officiai Form 122A-1 Chapter 7 Statement of ¥our Current Monthly income page 1

Debtor1 YAR|TZA TORRES CUEVAS Case number (ifknawn)
First Name Middle Name Last Name
z Column A Coiumn B
§ Debtor 1 Debtor 2 or
non-filing spouse
8. Unemp|oyment compensation 5 0,00 5

\
l
l

i

§9.

;10.

1

11.

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 63 of 66

 

 

 

Do not enter the amount if you contend that the amount received was a benefit
under the Sociai Security Act. instead, list it here: ...............................

  

 

For you ................................................ $
For your spouse.... $
Pension or retirement income. Do not include any amount received that was a
benefit under the Sociai Security Act. $ O-OO $

 

income from all other sources not listed above. Specify the source and amount

Do not include any benefits received under the Sociai Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

0.00
s 0.00

Total amounts from separate pages, if any. + $ 0.00 + $

 

 

Ca|cu|ate your total current monthly income. Add lines 2 through 10 for each

coiumn. Then add the total for Column A to the total for Coiumn B 5 2,691.12§+ $ 0.00

 

$ 2,691.12

 

 

 

 

m Del:ermine Whei:her the Means Test Applies l:o You

l

§12.

14.

l

l

§

<

13.

Total current
monthly income

 

Ca|cu|ate your current monthly income for the year. Foilow these steps:

12a. Copy your total current monthly income from line 11. ............................ 4 ..................................................... Copy line 11 here') §

Mu|tiply by 12 (the number of months in a year).

126. The result is your annual income for this part of the form. 126. 1

Ca|cu|ate the median family income that applies to you. Foiiow these steps:

Fill in the state in which you iive. NEVADA

Fill in the number of people in your household 3

l

’§sz.za;t.eim§

s 2691.12§

x12

, ,u_,,w._ ._"…T

 

 

Fill in the median family income for your state and size of household .............................................................................................. 13.

 

s lQ§,%,z.UO §

 

 

To find a list of applicable median income amounts go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy cierk’s oftice.

How do the lines compare?

14a. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse
Go to Part 3.

14b. m Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.

Go to Part 3 and fill out Form 122A-2.

m Sign Beiovrv

 

By signing , l declare under penalty of perjury that the information on this statement and in any attachments is true and correct.
l

X . 1 X

 

Signature ebtor 1 S|q Signature of Debtor 2

Date
MM/ DD /YYYY MM/ DD /YYYY

if you checked line 14a, do NOT fill out or file Form122A-2,
if yo checked line 14b, till out Form 122A-2 and tile it with this form.

 

Ofticiai Form 122A-1 Chapter 7 Statement of Your Current Monthly income

page 2

Case 19-12740-ab| Doc 1 Entered 05/01/19 15:15:15 Page 64 of 66

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
>l< >i< =l< >l< =l<1 =l<
)
In re: ) Bankruptcy No.:
YARiTzA TORRES CuEvAs § Chapter 7
) VERIFICATION OF CREDITOR
) MATRIX
)
)
Debtor(s). )
)
)

 

The above named Debtor hereby verit`ies‘that the attached list of creditors is true

and correct to the best of his/her knowledge

Date migng Signature @

Date § Signature

 

 

vercredmatrix.wpd rev. 4/12707

Case 19-12740-ab|

MONEYTREE
6720 FORT DENT WAY, STE 230
SEATTLE, WA 98188

KOSTER
4902 S EASTERN
LAS VEGAS, NV 89119

JUSTlCE COURT
200 LEWlS AVE
LAS VEGAS, NV 89101

KOSTER FlNANCE
4310 S CAMERON ST STE 9
LAS VEGAS, NV 89103

KORNERSTONE CRED|T
1111 DRAPER PKWY #200
DRAPER, UT 84020

BANK OF AMERlCA
POB 982238
EL PASO, TX 79998

CAP|TAL ONE BANK USA
POB 30281
SALT LAKE ClTY, UT 84130

COMEN|TY BANK/V|CTOR|A SECRET
POB 182789
COLUMBUS, OH 43218

COMEN|TY CAP|TAL/HSN
POB 182120
COLUMBUS, OH 43218

CREDlT ONE BANK
POB 98872
LAS VEGAS, NV 89193

D|SCOVER FlNANC|AL
POB 15316
W|LMlNGTON, DE 19850

KOHLS
POB 3115
MlLWAUKEE, Wl 53201

ONEMA|N
POB 1010
EVANSVlLLE, |N 47706

SYNCB/MEGA GROUP
POB 965036
ORLANDO, FL 32896

THE HOME DEPOT/CBNA
POB 6497
S|OUX FALLS, SD 57117

Doc 1 Entered 05/01/19 15:15:15 Page 65 of 66

CRED|TOR MATR|X
YAR|TZA TORRES-CUEVAS

Case 19-12740-ab| Doc 1

UPSTART NETWORK |NC
POB 1503
SAN CARLOS, CA 94070

PLUS FOUR |NC
POB 95846
LAS VEGAS, NV 89193

CLAUD|A VOGEL MD
10561 JEFFREYS ST #211
HENDERSON, NV 89052

M&T BANK
POB 900
M|LLSBORO, DE 19966

TOYOTA MOTOR CRED|T CORP
5005 N R|VER BLVD NE
CEDAR RAP|DS, lA 52411

SYNCHRONY HOME
POB 960061
ORLANDOl FL 32896

|C SYSTEM
POB 64437
ST. PAUL, MN 55164

SPR|NT
6480 SPRINT PKWY BLDG 13
OVERLAND PARK, KS 66251

AD ASTRA
POB101928 DEPT 1911
B|RMlNGHAM. AL 35210

RAPID CASH
PO BOX 780408
WlCHlTA, KS 67278

PROGRESS|VE
256 W DATA DR|VE
DRAPER, UT 84020

Entered 05/01/19 15:15:15 Page 66 of 66

